Exhibit 10.1











ASSET PURCHASE AGREEMENT



BY AND AMONG



MORLEX, INC. AND
SUPERFLY ADVERTISING, INC.



AND



COMMERCE PLANET, INC.,
LEGACY MEDIA LLC, AND
CONSUMER LOYALTY GROUP LLC



DATED AS OF SEPTEMBER 16, 2008











--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

Page

  ARTICLE I DEFINITIONS 1   Section 1.1. Definitions. 1 Section 1.2. Other
Definitions. 6   ARTICLE II PURCHASE AND SALE 8   Section 2.1. Agreement to
Purchase and Sell. 8 Section 2.2. Assets. 8 Section 2.3. Excluded Assets. 9
Section 2.4. Assumed Liabilities. 10 Section 2.5. Excluded Liabilities. 10  
ARTICLE III PURCHASE PRICE; ALLOCATIONS 12   Section 3.1. Purchase Price. 12
Section 3.2. Allocation of Purchase Price. 12 Section 3.3. Allocation of Certain
Items. 13   ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PARENT AND SELLERS
13   Section 4.1. Organization. 13 Section 4.2. Authorization; Enforceability;
Ownership. 13 Section 4.3. Absence of Restrictions and Conflicts. 14 Section
4.4. Real Property. 14 Section 4.5. Title to Assets; Related Matters. 15 Section
4.6. Financial Statements. 15 Section 4.7. Accounts Receivable; Indebtedness. 16
Section 4.8. No Undisclosed Liabilities. 16 Section 4.9. Absence of Certain
Changes. 17 Section 4.10. Legal Proceedings. 17 Section 4.11. Compliance with
Law. 17 Section 4.12. Seller Contracts. 18 Section 4.13. Insurance Policies. 19
Section 4.14. Environmental, Health and Safety Matters. 20 Section 4.15.
Intellectual Property. 21 Section 4.16. Transactions with Affiliates. 21 Section
4.17. Customer and Supplier Relations. 22 Section 4.18. Employee Matters. 22
Section 4.19. Permits. 23 Section 4.20. Brokers, Finders and Investment Bankers.
23 Section 4.21. Taxes. 23

--------------------------------------------------------------------------------



  Section 4.22. Ethical Practices. 25 Section 4.23. Privacy Laws; FTC. 25
Section 4.24. Vote Required. 25 Section 4.25. No Dissenter’s Rights. 26 Section
4.26. Parent Public Filings. 26 Section 4.27. Disclosure. 26  

ARTICLE V REPRESENTATIONS AND WARRANTIES OF MORLEX AND PURCHASER

26

 

  Section 5.1. Organization. 26 Section 5.2. Authorization. 27 Section 5.3.
Absence of Restrictions and Conflicts. 27 Section 5.4. Morlex Public Filings. 27
Section 5.5. Brokers, Finders and Investment Bankers. 28   ARTICLE VI THE LOAN

28

 

  Section 6.1. Loan. 28 Section 6.2. Note. 28 Section 6.3. Guaranty; Pledge
Agreement. 29   ARTICLE VII CERTAIN COVENANTS AND AGREEMENTS

29

 

  Section 7.1. Conduct of Business of the Sellers. 29 Section 7.2. Inspection
and Access to Information. 32 Section 7.3. Notices of Certain Events. 33 Section
7.4. No Solicitation of Transactions. 33 Section 7.5. Reasonable Efforts;
Further Assurances; Cooperation. 34 Section 7.6. Consents. 35 Section 7.7.
Public Announcements. 35 Section 7.8. Supplements to Schedules. 36 Section 7.9.
Insurance. 36 Section 7.10. Non-Competition and Confidentiality. 36 Section
7.11. Risk of Loss. 38 Section 7.12. Name Change. 39 Section 7.13. Employment
Agreements with Key Employees. 39 Section 7.14. Registration of Shares;
Distribution to Parent Shareholders. 39 Section 7.15. Shareholder Meeting;
Shareholder Consents. 39 Section 7.16. Proxy Statement, Filing Cooperation. 40
Section 7.17. Audited Financial Statements; Financial Data. 41 Section 7.18.
Exhibits. 41  

ARTICLE VIII TAX AND EMPLOYEE MATTERS

42

 

  Section 8.1. Tax Cooperation. 42 Section 8.2. Transfer Taxes. 42 Section 8.3.
Employees. 42

ii

--------------------------------------------------------------------------------



ARTICLE IX CONDITIONS TO CLOSING 43   Section 9.1. Conditions to Each Party’s
Obligations. 43 Section 9.2. Conditions to Obligations of the Purchaser. 43
Section 9.3. Conditions to Obligations of the Sellers and Parent. 45   ARTICLE X
CLOSING 47  

ARTICLE XI TERMINATION

47   Section 11.1. Termination. 47 Section 11.2. Effect of Termination. 48  
ARTICLE XII INDEMNIFICATION 49   Section 12.1. Indemnification Obligations of
the Sellers and the Parent. 49 Section 12.2. Indemnification Obligations of the
Purchaser. 50 Section 12.3. Indemnification Procedure. 51 Section 12.4. Claims
Period. 53 Section 12.5. Reliance 53 Section 12.6. Payment of Claims; Right of
Set-off. 54   ARTICLE XIII MISCELLANEOUS PROVISIONS 54   Section 13.1. Notices.
54 Section 13.2. Schedules and Exhibits. 55 Section 13.3. Assignment; Successors
in Interest. 55 Section 13.4. Number; Gender. 55 Section 13.5. Captions. 55
Section 13.6. Controlling Law; Amendment. 56 Section 13.7. Consent to
Jurisdiction, Etc. 56 Section 13.8. WAIVER OF JURY TRIAL. 56 Section 13.9.
Severability. 56 Section 13.10. Counterparts; Electronic Signatures. 57 Section
13.11. Enforcement of Certain Rights. 57 Section 13.12. Waiver. 57 Section
13.13. Integration. 57 Section 13.14. Cooperation Following the Closing. 57
Section 13.15. Transaction Costs. 57 Section 13.16. Interpretation;
Construction. 58   Signatures Exhibits Schedules

iii

--------------------------------------------------------------------------------



LIST OF EXHIBITS

  Exhibit A Form of Voting Agreement Exhibit B Form of Note, Guaranty and Pledge
Agreement Exhibit C Form of Employment Agreement Exhibit D Form of Registration
Rights Agreement Exhibit E Form of Bill of Sale Exhibit F Form of Assignment and
Assumption Agreement Exhibit G Form of Intellectual Property Assignment Exhibit
H Form of Opinion of Legal Counsel to Parent and Sellers Exhibit I Form of
Opinion of Purchaser’s Legal Counsel  

LIST OF SCHEDULES

  Schedule 2.2(a) Interests in Real Property Schedule 2.2(b) Tangible Assets
Schedule 2.2(c) Assumed Contracts Schedule 2.2(i) Permits Schedule 2.2(l)
Transferred Insurance Policies Schedule 2.3 Non-Transferable Permits Schedule
2.4 Accounts Payable Schedule 4.1 Qualifications to Do Business Schedule 4.3
Governmental Entity Consents Schedule 4.4 Leased Real Property Schedule 4.5
Title to Assets Schedule 4.6 Financial Statements Schedule 4.7 Accounts
Receivable; Indebtedness Schedule 4.8 Undisclosed Liabilities Schedule 4.9
Certain Changes Schedule 4.10(a) Legal Proceedings Schedule 4.10(b) Criminal
Sanctions, etc. Schedule 4.11 Compliance with Law Schedule 4.12(a) Seller
Contracts Schedule 4.12(b) Contract Consents Schedule 4.13(a) Insurance Policies
Schedule 4.13(b) Contracts with Insurance Requirements Schedule 4.14
Environmental, Health and Safety Matters Schedule 4.15 Intellectual Property
Rights Schedule 4.16 Transactions with Affiliates Schedule 4.17(a) Customer
Relations Schedule 4.17(b) Supplier Relations Schedule 4.19 Permits

Schedule 4.20

Brokers, Finders and Investment Bankers Employed by the Parent or any Seller

Schedule 4.21 Taxable Years Audited and Assessments Schedule 4.21 (c) Tax Years
with Audited Returns

iv

--------------------------------------------------------------------------------



Schedule 4.23 Privacy Laws; FTC Schedule 4.26 Parent Public Filings Schedule 6.2
Pledged Accounts Schedule 7.13 Key Employees Schedule 9.2(h) Consents

v

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of September 16,
2008, is made and entered into by and among Morlex, Inc., a Colorado corporation
(the “Morlex”), Superfly Advertising, Inc., an Indiana corporation, and a
wholly-owned subsidiary of Morlex (the “Purchaser”), Commerce Planet, Inc., a
Utah corporation (the “Parent”), Legacy Media LLC, a California limited
liability company and wholly-owned subsidiary of the Parent (“Legacy”), and
Consumer Loyalty Group, LLC, a California limited liability company and
wholly-owned subsidiary of the Parent (“CLG” and collectively with Legacy, the
“Sellers”).  Legacy and CLG are sometimes individually referred to herein as
“Seller” and collectively as the “Sellers.”  Morlex, the Purchaser, the Parent,
Legacy and CLG are sometimes individually referred to herein as a “Party” and
collectively as the “Parties.”

RECITALS

A.        Legacy and CLG are in the business of internet marketing and
advertising.

B.        The Parties desire to enter into this Agreement pursuant to which the
Sellers propose to sell to the Purchaser, and the Purchaser proposes to purchase
from the Sellers, certain assets used or held for use by the Sellers in the
conduct of the Business as a going concern, and the Purchaser proposes to assume
certain of the liabilities and obligations of the Sellers, all as more fully set
forth in this Agreement (the “Acquisition”).

C.        As an inducement and condition to the willingness of Purchaser and
Morlex to enter into this Agreement, certain shareholders of Parent (each, a
“Voting Agreement Shareholder” and collectively, the “Voting Agreement
Shareholders”), representing in the aggregate approximately 15% of the issued
and outstanding shares of common stock, par value $0.001 per share, of the
Parent (the “Parent Common Stock”), have entered into a Voting Agreement, dated
as of the date hereof, with Morlex (the “Voting Agreement”), pursuant to which
each Voting Agreement Shareholder has agreed, among other things, to vote such
Voting Agreement Shareholder’s shares of Parent Common Stock in favor of
approval of this Agreement, the Acquisition and the transactions contemplated
hereby, upon the terms and subject to the conditions set forth in the Voting
Agreement.  A form of the Voting Agreement is attached hereto as Exhibit A.

D.        The Parties desire to make certain representations, warranties and
agreements in connection with the Acquisition.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the Parties agree as
follows:

ARTICLE I  
DEFINITIONS

Section 1.1.   Definitions.

 (a)  The following Terms, as used herein, have the following meanings:

--------------------------------------------------------------------------------



“Affiliate” means, with respect to any Person, (i) a director or officer of such
person, or a shareholder owning 5% or more of the outstanding voting securities
of such person, (ii) a spouse, parent, sibling or descendant of such person (or
spouse, parent, sibling or descendant of any director or executive officer of
such Persons), and (iii) any other Person directly or indirectly controlling,
controlled by, or under common control with such other Person.  For purposes of
this definition, “control,” when used with respect to any specified Person,
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

“Business” means the business of internet marketing and advertising conducted by
the Sellers, but excluding e-commerce.

“Business Day” means any day except Saturday, Sunday or any day on which banks
are generally not open for business in the City of New York.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contract” means any written or oral contract, loan or credit agreement, note,
bond, mortgage, indenture, lease, sublease, understanding, purchase order or
other agreement, instrument, concession, franchise or license.

“EBITDA” means for any given period, an amount equal to (a) the net income of
the Business for that period; plus (b) the total of the interest, tax,
depreciation and amortization expenses used in computing net income of the
Business for that period as determined in accordance with GAAP.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FTC” means the Federal Trade Commission.

“GAAP” means generally accepted accounting principles employed in the United
States.

“Governmental Entity” means any federal, state or local or foreign government or
any court, administrative or regulatory agency or commission or other
governmental authority or agency, domestic or foreign.

“Hazardous Materials” mean any waste, pollutant, contaminant, hazardous
substance, toxic, ignitable, reactive or corrosive substance, hazardous waste,
special waste, industrial substance, by-product, process intermediate product or
waste, petroleum or petroleum-derived substance or waste, chemical liquids or
solids, liquid or gaseous products or any constituent of any such substance or
waste, the use, handling or disposal of which by the Parent or any Seller is in
any way governed by or subject to any applicable Environmental Law.

2

--------------------------------------------------------------------------------



“Indebtedness” means indebtedness for borrowed money, reimbursement obligations
with respect to letters of credit and similar instruments, obligations incurred,
issued or assumed as the deferred purchase price of property or services (other
than accounts payable incurred in the ordinary course of business consistent
with past practice), obligations under leases that are or should be capitalized
under GAAP, obligations of others secured (or, for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be so secured)
by any Liens on the Assets and obligations in respect of guarantees of any of
the foregoing or other agreement to maintain any financial statement condition
of another Person, in each case, whether or not matured, liquidated, fixed, or
contingent, and without duplication.  The term “Indebtedness” shall mean the
amount required to retire such Indebtedness on the date in question and includes
all principal, interest, fees, expenses, prepayment penalties and other similar
obligations owed in respect of any outstanding Indebtedness.

“Intellectual Property Right” means all Copyrights, Patents, Know-How,
Trademarks and other intellectual or proprietary rights or property and the
rights to obtain renewals, extensions, continuations or similar legal
protections.  For purposes of this definition “Copyrights” shall mean registered
or unregistered claims of copyright, assignments of copyright, design rights,
rights to mask works and database rights, and registrations and applications for
registration of any of the foregoing; “Know-How” shall mean methods, devices,
technology, software, trade secrets, designs, drawings, know-how, show-how,
technical and training manuals and documentation, contact information, book of
business, franchises, customer lists, client lists, instructions, marketing
materials, advertising records, research records, sales and promotional
materials, files, correspondences, reports, records  and other proprietary
information, including proprietary processes, procedure, designs and formulae,
and invention disclosures and rights in inventions; “Patents” shall mean United
States patents and United States patent applications, continuations,
continuations-in-part, divisions, reissues, re-exam certificate, extensions, and
foreign counterparts of such patents and related items; and “Trademarks” shall
mean (i) United States registered trademarks and United States registered
service marks, applications for registration of such trademarks and service
marks, renewal registrations and applications for renewal registrations,
extensions and foreign counterparts of such registered trademarks, registered
service marks and related items; (ii) unregistered trademarks and service marks;
(iii) corporate names, business names, logos, fictitious business names, and
trade names, whether registered or unregistered; and (iv) internet domain names
and associated addresses and URLs.

“IRS” means the Internal Revenue Service of the United States.

“Knowledge” of any Person means (a) the actual knowledge of such Person or its
officers and directors and (b) that knowledge which should have been acquired by
such Person or its officers and directors after making such due inquiry and
exercising such due diligence as a prudent businessperson would have made or
exercised in the management of his or her business affairs, including due
inquiry of those officers, directors and key employees of such Person who could
reasonably be expected to have actual knowledge of the matters in question.

3

--------------------------------------------------------------------------------



“Law” means any law (both common and statutory law and civil and criminal law),
treaty, convention, rule, directive, legislation, ordinance, regulatory code
(including, without limitation, statutory instruments, guidance notes,
circulars, directives, decisions, rules and regulations) or similar provision
having the force of law or an Order of any Governmental Entity or any self
regulatory organization.

“Liability” means any actual or potential liability or obligation (including as
related to Taxes), whether known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated and whether due or
to become due, regardless of when asserted.

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, or encumbrance of any kind in respect of such
property or asset.  For the purposes of this Agreement, a Person shall be deemed
to own subject to a Lien any property or asset which it has acquired or holds
subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
property or asset.

“Material Adverse Effect” means any state of facts, change, event, effect or
occurrence that, individually or in the aggregate, is or could be reasonably
likely to be materially adverse to the condition (financial or otherwise),
results of operations, prospects, properties, assets or liabilities (including,
without limitation, contingent liabilities) of the Business, the Assets or the
Assumed Liabilities taken as a whole.  A Material Adverse Effect shall also
include any state of facts, change, event or occurrence that shall have occurred
or been threatened that (when taken together with all other adverse state of
facts, changes, events, effects or occurrences that have occurred or been
threatened) is or could be reasonably likely to prevent or materially delay the
performance by a Party of any of their respective obligations under this
Agreement or the consummation of the transactions contemplated hereby; provided
that the term “Material Adverse Effect” shall not include any change arising
from the following events, but only to the extent not disproportionately
affecting the Business (a) changes in the United States or foreign economies or
securities markets in general, any state, province or locality in which any
Party (or any subsidiaries of such Party) conducts business or a Party’s
industry in general, (b) changes in any law, regulation, rule, ordinance,
policy, mandate, guideline or other requirement of any governmental authority
(including changes in interpretations of any of the foregoing by courts or
government entities, agencies or authorities), (c) any adverse change in or
effect on the business of a Party that is cured in all material respects before
the Closing Date, (d) changes in GAAP, or (e) acts of war, major hostilities or
terrorism.

“Orders” means judgments, writs, decrees, compliance agreements, injunctions or
judicial or administrative orders and legally binding determinations of any
Governmental Entity or arbitrator.

4

--------------------------------------------------------------------------------



“Parent Articles” shall mean the articles of incorporation of Parent, as
amended, as on file with the Division of Corporations and Commercial Code of the
State of Utah and in effect as of the date of this Agreement.

“Parent Bylaws” shall mean the bylaws of Parent as amended to date.

“Permits” means all permits, licenses, authorizations, filings or registrations,
franchises, approvals, certificates, exemptions, variances and similar rights
obtained, or required to be obtained, from Governmental Entities.

“Permitted Liens” means (a) Liens for Taxes not yet due and payable,
(b) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and repairmen incurred in the ordinary course of business consistent
with past practice and not yet delinquent and (c) zoning, building, or other
restrictions, variances, covenants, rights of way, encumbrances, easements and
other minor irregularities in title, none of which, individually or in the
aggregate, (i) interfere in any material respect with the present use of or
occupancy of such parcel by the Parent or any Seller, (ii) have more than an
immaterial effect on the value thereof or their use or (iii) would impair the
ability of such parcel to be sold for their present use.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date.

“Proceedings” means actions, suits, claims, reviews, and investigations and
legal, administrative or arbitration proceedings.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller Employee Benefit Plan” means each plan, fund, program, agreement or
arrangement (a) with respect to which either Seller or Parent has any liability,
whether actual or contingent, direct or indirect covering the employees of the
Business and (b) which provide employee benefits or for the remuneration, direct
or indirect, of employees, former employees, directors, officers, consultants,
independent contractors, contingent workers or leased employees of the Business
that together with the Parent or any Seller would be a single employer within
the meaning of Section 414 of the Code (whether written or oral), including,
without limitation, each “welfare” plan (within the meaning of Section 3(1) of
ERISA) and each “pension” plan (within the meaning of Section 3(2) of ERISA).

“Taxes” means all taxes, assessments, charges, duties, fees, levies or other
governmental charges (including interest, penalties or additions associated
therewith), including income, franchise, capital stock, real property, personal
property, tangible, withholding, employment, payroll, social security, social
contribution, unemployment compensation, disability, transfer, sales, use,
excise, gross receipts, value-added and all other taxes of any kind imposed by
any Governmental Entity, whether disputed or not, and any charges, interest or
penalties imposed by any Governmental Entity.

5

--------------------------------------------------------------------------------



“Tax Return” shall mean any report, return, declaration or other information
required to be supplied to a Governmental Entity in connection with Taxes,
including estimated returns and reports of every kind with respect to Taxes.

“Utah Act” shall mean the Utah Revised Business Corporation Act.

Section 1.2.   Other Definitions.

Each of the following terms is defined in the Section set forth opposite such
term:

Terms

Section

  Acquisition Recitals Agreement Preamble Ancillary Documents 4.2(a) Assets 2.1
Assignment and Assumption Agreement 9.2(g)(ii) Assumed Contracts 2.2(c) Assumed
Liabilities 2.4(b) Audited Financial Statements 4.6(b) Bill of Sale 9.2(g)(i)
Cash 3.1 Channel Marketing 2.3(g) Claims Period 12.4 CLG Preamble Closing
Article X Closing Date Article X Closing Payment 3.1(b) Customers 4.17(a)
Deposit 3.1(b) Employment Agreement 7.13 Employment Agreements 7.13 Excluded
Assets 2.3 Excluded Liabilities 2.5 Financial Statements 4.6(b) Governmental
Approvals 4.19 Guaranty 6.3 Indemnified Party 12.3(a) Indemnifying Party 12.3(a)
Interim Balance Sheet 4.6(a) Intellectual Property Assignment Agreement
9.2(g)(iii) Key Employees 7.13 Leased Real Property 4.4(a) Legacy Preamble

6

--------------------------------------------------------------------------------



Loan 6.1 Morlex Preamble Non-Assignable Contracts 7.6 Non-Compete Period 7.10
Note 6.2 Note Amount 11.2(a) Owned Real Property 4.4(a) Parent Preamble Parent
Board 7.15 Parent Common Stock Recital C Parent Termination Fee 11.2(b) Parties
Preamble Party Preamble Pledged Accounts 6.2(c) Pledge Agreement 6.3 Purchase
Price 3.1 Purchaser Preamble Purchaser Common Stock 3.1 Purchaser Indemnified
Parties 12.1 Purchaser Losses 12.1 Purchaser Representative(s) 7.1 Purchaser
Termination Fee 11.2(c) SEC 7.1(s) Seller Preamble Seller Indemnified Parties
12.2 Seller Losses 12.2 Sellers Preamble Shareholder Meeting 4.24 Shares 3.1
Signing Payment 3.1(b) Suppliers 4.17(b) Termination Date 11.1 Termination
Shares 11.2(c)(x)(B) Transfer Taxes 8.2 Transferred Insurance Policies 2.2(n)
Unaudited Balance Sheet 4.6 Unaudited Balance Sheet Date 4.5 Unaudited Financial
Statements 4.6 Voting Agreement Recital C Voting Shareholder(s) Recital C Yearly
Financial Statements 4.6

7

--------------------------------------------------------------------------------



ARTICLE II  
PURCHASE AND SALE

Section 2.1.  Agreement to Purchase and Sell.

Subject to the terms and conditions of this Agreement, at the Closing and except
for the Excluded Assets, each Seller shall grant, sell, assign, transfer and
deliver to the Purchaser, and the Purchaser shall purchase and acquire from each
Seller, all right, title and interest of the Sellers in, to and under the
assets, properties and business, of every kind and description, wherever
located, real, personal or mixed, tangible or intangible, owned or held for use
or used in the conduct of the Business by the Sellers (which assets, properties
and rights are collectively referred to in this Agreement as the “Assets”), free
and clear of all Liens, other than Permitted Liens, and the Purchaser will
assume the Assumed Liabilities (as hereinafter defined).

Section 2.2.  Assets.

Except as otherwise expressly set forth in Section 2.3, the Assets shall
include, without limitation, the following assets, properties and rights of each
Seller as of the close of business on the Closing Date:

       (a)  all leases of, easements upon or options for easements upon, and
other interests in, real property solely or primarily used in connection with
the Business, as set forth on Schedule 2.2(a);

       (b)  all furniture, fixtures, equipment, inventory, computer hardware,
and all other tangible assets and personal property, which is used or held for
use in the operation of the Business, including as set forth on Schedule 2.2(b);

       (c)  the Contracts and Contract rights of the Sellers with respect to the
Business set forth on Schedule 2.2(c) (collectively, the “Assumed Contracts”);

       (d)  all deposits, advances, pre-paid expenses and credits relating to
the Business;

       (e)  all Intellectual  Property Rights relating to the Business,
including without limitation the names “Legacy Media,” “Consumer Loyalty Group”
and any similar name or a name containing similar terms;

       (f)  all goodwill and going concern value of the Business;

       (g)  except with respect to defenses available in respect of any Excluded
Liabilities, all rights to causes of action, lawsuits, judgments, claims and
demands of any nature available to or being pursued with respect to the
Business, whether arising by way of counterclaim or otherwise;

       (h)  all rights in and under all express or implied guarantees,
warranties, representations, covenants, indemnities and similar rights in favor
of the Sellers or otherwise relating to the Business;

8

--------------------------------------------------------------------------------



       (i)  all Permits, certifications and licenses, authorizations,
accreditations, qualifications, product or service registrations or similar
rights to the extent that they are assignable, including as set forth on
Schedule 2.2(i);

       (j)  all accounts receivable related to the Business;

       (k)  all information, files, correspondence, records (other than
corporate records), data, plans, reports, contracts and recorded Knowledge,
including client and employee files, customer, supplier, price and mailing
lists, manuals, schematics, formulation, and all accounting or other books and
records of the Business in whatever media retained or stored, including, without
limitation, computer programs and disks; and

       (l)  the Insurance policies set forth on Schedule 2.2(l) (“Transferred
Insurance Policies”);

       (m)  all cash and cash equivalents; and

       (n)  all other tangible and intangible assets of any kind or description,
wherever located, that are carried on the books of the Business or which are
owned by the Sellers or used or held for use in the operations of the Business
or shown on the Unaudited Balance Sheet that have not been disposed of by the
Business since the Unaudited Balance Sheet Date in the ordinary course of
business in accordance with past practices.

Section 2.3.  Excluded Assets.

Notwithstanding anything to the contrary set forth in this Agreement, the Assets
will not include the following assets, properties and rights of the Parent or
any Seller (collectively, the “Excluded Assets”):

       (a)  all rights of the Sellers under any and all Contracts that are not
Assumed Contracts;

       (b)  any Permit or similar right that by its terms is not transferable to
the Purchaser, including those set forth on Schedule 2.3;

       (c)  all refunds or claims for refunds due from federal, state and local
Tax authorities with respect to federal, state and local income Taxes paid by
the Sellers for periods ending on or prior to the Closing Date;

       (d)  any assets of any Seller Employee Benefit Plan;

       (e)  any of the rights of the Sellers under this Agreement;  

       (f)  the charter documents of the Sellers, minute book, stock ledger, Tax
Returns, and other constituent records relating to the corporate organization of
the Sellers;

9

--------------------------------------------------------------------------------



       (g)  all of the issued and outstanding shares of capital stock or equity
interests, as applicable, of Channel Marketing Limited, a private limited
company incorporated under English law (“Channel Marketing”), owned by CLG; and

      (h)  assets of the Parent and Sellers not related to the Business.

Section 2.4.  Assumed Liabilities.

       (a)  Anything contained herein to the contrary notwithstanding, except
for the Assumed Liabilities described in Section 2.4(b), the Purchaser shall not
and the Purchaser does not assume any liabilities or obligations (fixed or
contingent, known or unknown, matured or unmatured) of the Sellers whether or
not arising out of or relating to the Assets or the Business or any other
business of the Sellers or Parent, all of which liabilities and obligations
shall, at and after the Closing, remain the exclusive responsibility of the
Sellers (as applicable).

       (b)  Effective as of the close of business on the Closing Date, the
Purchaser will assume and agree to pay, discharge or perform, as appropriate,
only the following Liabilities of Sellers with respect to the Business: (i) the
obligations of the Sellers under the Assumed Contracts and Permits included in
the Assets that relate to the operations of the Business subsequent to the
Closing Date, except to the extent relating to breach or default under any such
Assumed Contract or violation under such Permit by any Seller prior to the
Closing Date; (ii) the accounts payable of the Sellers arising in the ordinary
course of business of the Sellers, consistent with past practices, that are not
related to a breach, default or violation by any Seller, as set forth in
Schedule 2.4; and (iii) all Liabilities and obligations arising out of the
operation of the Business by the Purchaser after the Closing Date, except to the
extent specifically included in Excluded Liabilities (collectively, the “Assumed
Liabilities”).

Section 2.5.  Excluded Liabilities.

Specifically, and without in any way limiting the generality of Section 2.4(a),
the Assumed Liabilities will not include, and in no event will the Purchaser
assume, agree to pay, discharge or satisfy, or otherwise have any responsibility
for, any Liability or obligation (together with all other Liabilities of the
Sellers or Parent that are not Assumed Liabilities, the “Excluded Liabilities”):

       (a)  owed to any Seller or any Affiliate of any Seller which was incurred
prior to the Closing Date;

       (b)  for any Taxes of any Seller or any Affiliate of any Seller with
respect to any period or portion thereof and any Taxes attributable to the
Assets relating to any period or portion thereof ending on or prior to the
Closing Date (provided, that with respect to any Tax that is imposed on a
periodic basis and is payable for a taxable period that begins before and ends
after the Closing Date, the portion of such Taxes that is payable for the
portion of such taxable period ending on such Closing Date shall be the amount
of such Tax for the entire period (or, in the case of such Taxes determined on
an arrears basis, the amount of such Tax for the preceding period) multiplied by
a fraction, the numerator of which is the number of days in the portion of such
taxable period ending on such Closing Date and the denominator of which is the
number of days in the entire taxable period);

10

--------------------------------------------------------------------------------



       (c)  for any Indebtedness of any Seller or Parent, or any Indebtedness
otherwise relating to the Business which was incurred prior to the Closing Date;

       (d)  relating to, resulting from or arising out of (i) claims made in
pending or future suits, actions, investigations or other legal, governmental or
administrative proceedings relating to events which have occurred, conditions
arising, facts and circumstances existing, or the operation of the Business,
prior to the Closing Date, or (ii) claims based on violations of Law, breach of
contract, employment practices, intellectual property matters, product warranty,
product liability, or environmental, health and safety matters or any other
actual or alleged failure of the Parent or any Seller to perform any obligation,
in each case arising out of or relating to events which have occurred,
conditions arising, facts and circumstances existing, goods delivered or
services performed, or the operation of the Business, prior to the Closing,
including without limitation, any claims set forth in Schedules 4.10(a) or 4.11;

       (e)  pertaining to any Excluded Asset;

       (f)  for any Liability or reimbursement obligation to any third party
payor arising out of or relating to the operation of the Business for periods
prior to the Closing Date, other than accounts payable included in the Assumed
Liabilities;

       (g)  relating to, resulting from or arising out of any former operations
of any Seller that have been discontinued or disposed of prior to the Closing
Date;

       (h)  under or relating to any Seller Employee Benefit Plan, whether or
not such Liability or obligation arises prior to or after the Closing Date;

       (i)  any Liability for any employees of the Business with respect to the
periods prior to the Closing Date, including any wages, salaries or otherwise,
or any Liability for any severance or similar payments for any employees of the
Business;

       (j)  of the Parent or any Seller arising or incurred in connection with
the negotiation, preparation and execution of this Agreement and the
transactions contemplated hereby and any fees and expenses of counsel,
accountants, brokers, financial advisors or other experts of the Parent or any
Seller;

       (k)  any Liability related to any Proceeding, including without
limitation, the FTC;

       (l)  all Liabilities of Parent or any Seller to Issa Gharibeh whether or
not reflected in the Financial Statements; or

       (m)  relating to Channel Marketing.

11

--------------------------------------------------------------------------------



Such Excluded Liabilities shall include all claims, actions, litigations and
proceedings relating to any or all of the foregoing and all costs and expenses
in connection therewith.

ARTICLE III  
PURCHASE PRICE; ALLOCATIONS

Section 3.1.  Purchase Price.

       (a)  The purchase price for the Assets (the “Purchase Price”) shall be as
follows: (i) the payment to the Parent of cash in the amount of $1,000,000 (the
“Cash”), payable as set forth in Section 3.1(b) below; and (ii) the issuance to
the Parent of 4,000,000 shares (the “Shares”) of common stock, par value $0.001,
of the Purchaser (“Purchaser Common Stock”), which the Parties agree for
purposes of this Agreement shall be valued at $0.75 per share, issuable as set
forth in Section 3.1(c) below.  In addition to the foregoing amount, as
consideration for the grant, sale, assignment, transfer and delivery of the
Assets, the Purchaser shall assume and discharge the Assumed Liabilities as such
Assumed Liabilities mature according to their terms.

       (b)  The Cash portion of the Purchase Price shall be payable as follows:
(i) $125,000 (the “Deposit”) shall be payable upon the execution of this
Agreement by the Parties by check or the wire transfer of immediately available
U.S. funds to such bank account as shall be designated in writing by the Parent,
(ii) $200,000 shall be payable by the forgiveness of all indebtedness of the
Parent evidenced by the Loan advanced to the Parent by or on behalf of Purchaser
as contemplated by Article VI of this Agreement; and (iii) $675,000 less the
amount of interest accrued on the Loan as of the Closing Date (the “Closing
Payment”) shall be payable at the Closing by check or the wire transfer of
immediately available U.S. funds to such bank account as shall be designated in
writing by the Parent.

       (c)  The Shares shall be issuable upon the Closing.  At the Closing,
Morlex shall deliver or cause to be delivered to Morlex’s transfer agent the
instruction letter, instructing the transfer agent to issue the Shares to the
Parent effective as of the Closing Date, and shall cause the transfer agent to
have the shares issued on the Closing Date.

Section 3.2.  Allocation of Purchase Price.

       (a)  Within sixty (60) days following the Closing, the Purchaser shall
prepare and deliver to the Parent, an allocation of the Purchase Price (and all
other capitalized costs) among the Assets and the Assumed Liabilities in
accordance with Code Section 1060 and the U.S. Treasury regulations thereunder
(and any similar provision of state, local or foreign law, as appropriate),
which allocation shall be conclusive and binding on the parties hereto.  

       (b)  The parties shall report, act and file Tax Returns in a manner
consistent with the allocations set forth in clause (a), except as required by
applicable Law.  The Sellers and Parent shall timely and properly prepare,
execute, file and deliver all such documents, forms and other information as the
Purchaser may reasonably request to prepare such allocations.

12

--------------------------------------------------------------------------------



Section 3.3.  Allocation of Certain Items.

With respect to certain expenses incurred with respect to the Assets in the
operation of the Business, the following allocations will be made between the
Purchaser and the Sellers:

       (a)  Taxes.  Ad valorem property Taxes (or any other Tax that is imposed
on a periodic basis) will be apportioned at the Closing based upon the number of
days in the taxable period before and after the Closing Date and the amounts set
forth in the current Tax bills.

       (b)  Utilities.  Utilities, water and sewer charges will be apportioned
based upon the number of Business Days occurring before and after the Closing
Date during the billing period for each such charge.

Appropriate cash payments by the Purchaser, the Parent or the Sellers, as the
case may require, shall be made hereunder from time to time as soon as
practicable after the facts giving rise to the obligation for such payments are
known in the amounts necessary to give effect to the allocations provided for in
this Section 3.3.

ARTICLE IV  
REPRESENTATIONS AND WARRANTIES OF THE PARENT AND SELLERS

The Parent and each of the Sellers jointly and severally hereby represent and
warrant to the Purchaser as follows:  

Section 4.1.  Organization.

The Parent is a corporation duly formed and validly existing under the laws of
Utah and has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted.  Each of Legacy
and CLG is a limited liability company duly formed and validly existing under
the laws of California, and has all requisite power and authority to own, lease
and operate its properties and to carry on its business as now being
conducted.  The Parent has heretofore made available to the Purchaser true,
correct and complete copies of the charter documents of the Parent and each
Seller as currently in effect and the company record books of Parent and each
Seller with respect to actions taken by Parent and each Seller’s board of
directors or applicable governing body, as applicable.  Schedule 4.1 contains a
true and correct list of the jurisdictions in which Parent and each Seller is
qualified or registered to do business, or is required by law to be so
qualified.

Section 4.2.  Authorization; Enforceability; Ownership.

       (a)  Authorization; Enforceability. The Parent and each Seller has full
power and authority to execute and deliver this Agreement and any other
certificate, agreement, document or other instrument to be executed and
delivered by it in connection with the transactions contemplated by this
Agreement (collectively, the “Ancillary Documents”) and to perform its
respective obligations under this Agreement and the Ancillary Documents to which
it is a party and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery of this Agreement and the applicable
Ancillary Documents by Parent and each Seller and the performance by Parent and
each Seller of its obligations hereunder and thereunder and the consummation of
the transactions provided for herein and therein have been duly and validly
authorized by all necessary corporate member or manager action, as applicable,
on the part of Parent and each Seller; provided that, the approval of a
requisite vote of shareholders of the Parent is required in connection with this
Agreement and the transactions contemplated hereby.  This Agreement has been,
and the Ancillary Documents will be as of the Closing Date, duly executed and
delivered by Parent and the Sellers and do or will, as the case may be,
constitute the valid and binding agreements of Parent and the Sellers,
enforceable against Parent and each Seller in accordance with their respective
terms.

13

--------------------------------------------------------------------------------



       (b)  Ownership.  Parent owns 100% of the issued and outstanding equity
interests in each Seller.  CLG owns 100% of the issued and outstanding shares of
capital stock or equity interests, as applicable, of Channel Marketing.  Channel
Marketing is dormant, and does not own or possess any assets of the
Business.  CLG has no other subsidiaries.  Legacy has no subsidiaries.

Section 4.3.  Absence of Restrictions and Conflicts.

The execution, delivery and performance of this Agreement and the Ancillary
Documents to which it is a party, the consummation of the transactions
contemplated by this Agreement and the Ancillary Documents and the fulfillment
of and compliance with the terms and conditions of this Agreement and the
Ancillary Documents to which it is a party do not or will not, as the case may
be, with the passing of time or the giving of notice or both, violate or
conflict with, constitute a breach of or default under, result in the loss of
any benefit under, permit the acceleration of any obligation under or create in
the Parent or any Seller the right to terminate, modify or cancel, or otherwise
require any action, consent, approval, order, authorization, registration,
declaration or filing with respect to (a) any term or provision of the charter
documents of the Parent or any Seller, (b) except as indicated on Schedule
4.12(b), any Assumed Contract or any other material Contract, Permit or other
instrument applicable the Parent, any Seller or the Business, (c) any judgment,
decree or order of any court or Governmental Entity or agency to which the
Parent or any Seller is a party or by which the Business or any of the Assets
are bound or (d) except as set forth on Schedule 4.3, any Law which is material
to the Parent or any Seller or the Business.

Section 4.4.  Real Property.

       (a)  Neither the Parent nor any Seller owns any real property that is
used or held for use in connection with the Business.  Schedule 4.4 sets forth a
complete and accurate list of all leases of real property to which any Seller
or, with respect to the Business, Parent or any Affiliate of Parent has a
continuing financial or other obligation (together with all fixtures and
improvements thereon, the “Leased Real Property”).  Each Seller or Parent, as
applicable, has a valid leasehold interest in such Leased Real Property, free
and clear of any Liens.  The leases of the Leased Real Property are in full
force and effect. All leases of Leased Real Property are in good standing and
are valid, binding and enforceable in accordance with their respective terms and
there does not exist under any such lease any default or any event which with
notice or lapse of time or both would constitute a default.

14

--------------------------------------------------------------------------------



       (b)  The improvements on the Leased Real Property are in good operating
condition and in a state of good maintenance and repair, ordinary wear and tear
excepted, are adequate and suitable for the purposes for which they are
presently being used.  There are no condemnation, appropriation or similar
proceedings pending or threatened against any of the Leased Real Property or the
improvements thereon.

Section 4.5.  Title to Assets; Related Matters.

The Assets constitute all of the assets necessary and sufficient to conduct the
operations of the Business in accordance with Parent’s and each Sellers’ past
practices and as presently planned to be conducted by the Purchaser, except as
specifically set forth in the definition of Excluded Assets.  Except as set
forth in Schedule 4.5, the Sellers have (and will convey to the Purchaser at the
Closing) good and marketable title to the Assets, free and clear of all Liens
other than Permitted Encumbrances.  All plants, buildings, structures, equipment
and other items of tangible personal property and assets included in the Assets:
(a) are in good operating condition and in a state of good maintenance and
repair, ordinary wear and tear excepted, consistent with standards generally
followed in the industry; (b) are usable in the regular and ordinary course of
business; and (c) conform in all material respects to all applicable laws,
ordinances, codes, rules and regulations applicable thereto, and the Parent and
Sellers have no Knowledge of any material defects or problems with any of the
Assets.  The Sellers own, lease or license all of the Assets and neither Parent
nor any Seller or Affiliate of Parent other than the Sellers has any rights with
respect to the Assets.  No Person other than either Seller owns any equipment or
other tangible personal property or assets either which are necessary to the
operation of, or have been used or held for use in the operation of, the
Business, except for the leased items that are subject to personal property
leases.  Since December 31, 2007 (the “Unaudited Balance Sheet Date”), neither
Seller has sold, transferred or disposed of any assets.  Schedule 4.5 sets forth
a true, correct and complete list and general description of each material item
of tangible personal property used or held for use in connection with the
Business by the Sellers, the Parent or any Affiliate of Parent. There are no
developments affecting any of the Assets pending or threatened, which might
materially detract from the value, materially interfere with any present or
intended use or materially adversely affect the marketability of such Assets.

Section 4.6.  Financial Statements.

       (a)  Schedule 4.6 contains true, correct and complete copies of (i) the
unaudited balance sheets of the Sellers as of December 31 for each of the years
ended December 31, 2005, 2006 and 2007 (such 2007 balance sheet, the “Unaudited
Balance Sheet”), and the related statements of income and cash flows for the
years then ended (the “Yearly Financial Statements”), and (ii) the unaudited
interim balance sheet of the Sellers for the six-month period ended
August 20, 2008 (the “Interim Balance Sheet” and, collectively with the Yearly
Financial Statements, the “Unaudited Financial Statements”).  

       (b)  Prior to the Closing Date, the Parent and Sellers shall deliver to
Purchaser and Morlex, pursuant to Section 7.17(a), true, correct and complete
copies of the audited balance sheets of the Sellers as of December 31 for each
of the years ended December 31, 2005, 2006 and 2007, and the related statements
of income and cash flows for the years then ended (the “Audited Financial
Statements” and collectively with the Unaudited Financial Statements, the
“Financial Statements”).

15

--------------------------------------------------------------------------------



       (c)  The Financial Statements have been, or in the case of the Audited
Financial Statements will be, prepared in accordance with GAAP (except with
respect to the Interim Balance Sheet, for the absence of notes thereto and year
end audit adjustments which shall not be material), are, or in the case of the
Audited Financial Statements will be, true, correct and complete and present
fairly in all material respects the consolidated financial position of the
Business, Assets and the Assumed Liabilities as of the dates thereof, and the
related consolidated results of its operations and changes in cash flows for the
periods then ended.  The Financial Statements are, or in the case of the Audited
Financial Statements will be, based on the books and records of the Parent and
Sellers which have been kept, and such Financial Statements have been, or in the
case of the Audited Financial Statements will be, prepared, in accordance with
GAAP applied on a consistent basis.  Since the Unaudited Balance Sheet Date,
there has been no change in any of the accounting (and Tax accounting) policies,
practices or procedures of the Parent or either Seller.

Section 4.7.  Accounts Receivable; Indebtedness.

       (a)  All accounts receivable reflected on the Unaudited Balance Sheet
arose from bona fide sales transactions in the ordinary course of business of
the applicable Seller, are reflected therein at values determined in accordance
with GAAP, reflect normal credit and payment terms consistent with the past
practices of the Parent and Sellers, are collectible in accordance with their
payment terms or are fully reserved against in the Unaudited Balance Sheet, and
none of such accounts receivable reflect or will reflect consignment sales or
sales on approval.  Except charge backs and penalties that occur in the ordinary
course of the Business consistent with past practice and none of which are
material individually or in the aggregate, neither the Parent nor any Seller has
received notice of any counterclaims or set-offs against such accounts
receivable for which allowances have not been established in accordance with
GAAP.  

       (b)  All obligations of the Parent or Sellers constituting Indebtedness
relating to the Business are listed on Schedule 4.7 or are otherwise listed in
the Financial Statements.  

Section 4.8.  No Undisclosed Liabilities.

       (a)  The Sellers have no Liabilities, except for (i) the Liabilities set
forth on Schedule 4.8; (ii) Liabilities listed on the Financial Statements;
(iii) Liabilities that have arisen since the date of the Financial Statements in
the ordinary course of business (provided that there is no such Liability that
is material that relates to breach of Contract, breach of warranty, tort,
infringement, violation of Law, Order or Permit, or any Proceeding; (iv)
Liabilities under or arising out of the performance of Contracts disclosed on
Schedule 4.12(a), or under or arising out of the performance of Contracts
entered into after the date of this Agreement in accordance with the terms and
conditions hereof, and (v) Liabilities disclosed in this Agreement or any
Schedule to this Agreement.  Except as set forth on Schedule 4.8, no Seller has,
either expressly or by operation of Law, assumed or undertaken any Liability of
any other Person.

16

--------------------------------------------------------------------------------



Section 4.9.  Absence of Certain Changes.

Since the Unaudited Balance Sheet Date and except as set forth in Schedule 4.9,
there has not been (i) any event, occurrence, development or state of
circumstances or facts which, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect on Parent, any Seller,
the Business, Assets or the Assumed Liabilities, (ii) any damage, destruction,
loss or casualty to property or assets of the Business or included in the
Assets, whether or not covered by insurance, (iii) any material change in the
value or condition of the Business from the value or condition reflected in the
Financial Statements; (iv) any action or event which, if occurring after the
date of this Agreement, would violate Section 7.1 hereof; or (v) any Contract
for Parent or any Seller to take any of the actions specified in this Section
4.9.

Section 4.10.  Legal Proceedings.

       (a)  Except as set forth in Schedule 4.10(a), there are no Proceedings
(or any basis therefor) pending, threatened against, relating to or involving
Parent, any Seller, the Business, the Assets or the Assumed Liabilities by any
person or before any Governmental Entity.  Parent and Sellers have delivered or
made available to the Purchaser true, correct and complete copies of all
material documents and material correspondence relating to such matters referred
to in Schedule 4.10(a).

       (b)  Except as set forth in Schedule 4.10(b), there are no Proceedings
that (i) resulted in any criminal sanctions or (ii) within the last three (3)
years, resulted in any payments, in each case by or against Parent, any Seller
or any of their members, managers, employees, directors or officers in their
capacity as members, managers, employees, directors or officers (whether as a
result of a judgment, civil fine, settlement or otherwise) with respect to the
Business, the Assets or Assumed Liabilities.

Section 4.11.  Compliance with Law.

Each Seller is (and has been at all times during the past five (5) years) in
compliance in all material respects with all Laws applicable to the Business,
the Assets or the Assumed Liabilities.  Except as set forth in Schedule 4.11,
with respect to the Business, the Assets or the Assumed Liabilities, (i) neither
the Parent nor any Seller has been charged with, received written notice with
respect to or been under investigation with respect to, a violation of any
applicable Law, (ii) no Seller is a party to or bound by any Order of any
Governmental Entity, and (iii) the Parent or each Seller has filed all reports
required to be filed with any Governmental Entity with respect to the Business,
the Assets or Assumed Liabilities on or before the date hereof and all such
reports are accurate and complete in all material respects and in material
compliance with all applicable Laws.  Each Seller has all Permits required or
desirable in connection with the conduct of the Business, all such Permits are
in full force and effect, and all such Permits are listed on Schedule 4.11.

17

--------------------------------------------------------------------------------



Section 4.12.  Seller Contracts.

       (a)  Schedule 4.12(a) sets forth a true, correct and complete list of the
following Contracts related to the Business, the Assets or the Assumed
Liabilities:

           (i)  all leases relating to the Leased Real Property or other leases
or licenses involving any properties or assets (whether real, personal or mixed,
tangible or intangible) involving an annual commitment or payment of more than
$10,000 individually;

          (ii)  all Contracts or agreements which limit or restrict a Seller or
any members, managers, officers or key employees of the Parent or any Seller
from engaging in any business in any jurisdiction;

         (iii)  all franchising and licensing agreements;

          (iv)  any Contract or agreement relating to the Intellectual Property;

           (v)   any Contract or agreement with or for the benefit of an member,
manager, employee, officer or director of the Parent or any Seller including any
employment agreement;

          (vi)  any Contract or agreement for capital expenditures or the
acquisition or construction of fixed assets;

         (vii)  any Contract that provides for an increased payment or benefit,
or accelerated vesting, upon the execution of this Agreement or in connection
with the transactions contemplated hereby;

        (viii)  any Contract or agreement granting any Person a Lien on all or
any part of any of the Assets;

          (ix)  any Contract or agreement for the cleanup, abatement or other
actions in connection with any Hazardous Materials, the remediation of any
existing environmental condition or relating to the performance of any
environmental audit or study;

           (x)  any Contract or agreement granting to any Person an option or a
first refusal, first-offer or similar preferential right to purchase or acquire
any assets;

          (xi)  any Contract or agreement with any supplier, agent, distributor
or representative that is not terminable without penalty on thirty (30) calendar
days’ or less notice;

         (xii)  any Contract or agreement for the granting or receiving of a
license or sublicense or under which any Person is obligated to pay or have the
right to receive a royalty, license fee or similar payment;

18

--------------------------------------------------------------------------------



        (xiii)  any Contract providing for the indemnification or holding
harmless of any member, manager, officer, director, employee or other Person;

         (xiv)  any joint venture or partnership Contract;

          (xv)  any customer Contract for the provision of goods or services by
the Business, including all outstanding orders or purchase orders;

         (xvi)  any outstanding power of attorney empowering any Person to act
on behalf of a Seller; and

        (xvii)  all existing Contracts and commitments (other than those
described in subparagraphs (i) through (xvi) of this Section 4.12(a)) that are
material to the Business or entered into outside the ordinary course of business
of the Business.

True, correct and complete copies of all Assumed Contracts have been made
available to the Purchaser.

       (b)  The Assumed Contracts are legal, valid, binding and enforceable in
accordance with their respective terms with respect to the Parent and the
applicable Seller and with respect to each other party to such Assumed
Contracts.  There are no existing defaults or breaches of the Parent or any
Seller under any Assumed Contract (or events or conditions which, with notice or
lapse of time or both would constitute a default or breach) and, to the
Knowledge of Parent or any Seller, there are no such defaults (or events or
conditions which, with notice or lapse of time or both, would constitute a
default or breach) with respect to any third party to any Assumed
Contract.  Neither the Parent nor any Seller has any Knowledge of any pending or
threatened bankruptcy, insolvency or similar proceeding with respect to any
party to such agreements.  Neither the Parent nor any Seller is participating in
any discussions or negotiations regarding modification of or amendment to any
Assumed Contract or entry in any new material contract applicable to the
Business, Assets or the Assumed Liabilities.  Schedule 4.12(b) identifies each
Assumed Contract set forth therein that requires the consent of or notice to the
other party thereto to avoid any breach, default or violation of such contract,
agreement or other instrument in connection with the transactions contemplated
hereby, including the assignment of such Assumed Contract to the Purchaser.

Section 4.13.  Insurance Policies.

       (a)  Schedule 4.13(a) contains a complete and correct list of all
insurance policies relating to the Business, the Assets or the Assumed
Liabilities carried by or for the benefit of the Parent or any Seller,
specifying the insurer, policy number, amount of and nature of coverage, the
risk insured against, the deductible amount (if any) and the date through which
coverage will continue by virtue of premiums already paid.  The Parent and
Sellers maintain insurance with reputable insurers for the Business and Assets
against all risks normally insured against, and in amounts normally carried, by
corporations of similar size engaged in similar lines of business and such
coverage is sufficient.  All insurance policies and bonds with respect to the
Business, Assets and the Assumed Liabilities are in full force and effect and
will be maintained by the Parent or Sellers in full force and effect as they
apply to any matter, action or event relating to each Seller, the Business,
Assets and the Assumed Liabilities occurring through the Closing Date and the
Parent and Sellers have not reached or exceeded their policy limits for any
insurance policies in effect at any time during the past five (5) years.  There
is no claim by the Parent or any Seller pending under any of such policies or
bonds as to which coverage has been questioned, denied or disputed by the
underwriters of such policies or bonds or in respect of which such underwriters
have reserved their rights.  All premiums payable under all such policies and
bonds have been timely paid, and the Parent and Sellers have otherwise complied
fully with the terms and conditions of all such policies and bonds.  Neither the
Parent nor any Seller has any Knowledge of any threatened termination of,
premium increase with respect to, or material alteration of coverage under, any
of such policies or bonds.

19

--------------------------------------------------------------------------------



       (b)  Schedule 4.13(b) contains a true, correct and complete list of all
policies of liability, theft, fidelity, business interruption, life, fire,
product liability, professional liability, workers compensation, health and
other material forms of insurance required to be held by the Parent and each
Seller pursuant to any Contract with a customer, vendor, payor or supplier.

Section 4.14.  Environmental, Health and Safety Matters.

Except as set forth in Schedule 4.14, with respect to the Business, Assets, the
Assumed Liabilities and the Leased Real Property:

       (a)  the Parent and each Seller and the Business are in compliance in all
material respects with all applicable Environmental Laws;

       (b)  the Parent and each Seller possesses, and is in full compliance
with, all Permits and has filed all notices that are required under
Environmental Laws, and the Parent and each Seller is in compliance with all
applicable limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in those Laws or
contained in any law, regulation, code, plan, order, decree, judgment, notice,
permit or demand letter issued, entered, promulgated or approved thereunder, in
each case in all material respects;

       (c)  there are no Liabilities arising in connection with or in any way
relating to the Business, Assets, the Assumed Liabilities or the Leased Real
Property of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise, arising under or relating to any
Environmental Law, and there are no facts, events, conditions, situations or set
of circumstances, including notice of actual or threatened Liability under any
foreign, state or local statute or ordinance from any Governmental Entity or any
third party, which could reasonably be expected to result in or be the basis for
any such Liability;

       (d)  no Hazardous Material has been discharged, disposed of, dumped,
injected, pumped, deposited, spilled, leaked, emitted or released by the
Business or by any of the products sold or installed by the Business;

20

--------------------------------------------------------------------------------



       (e)  neither the Parent nor any Seller has imported, manufactured,
stored, used, operated, transported, treated or disposed of any Hazardous
Materials other than in compliance with all Environmental Laws; and

       (f)  for purposes of this Section 4.14, the terms “Parent” or “Seller”
shall include any entity which is, in whole or in part, a predecessor of the
Parent or respective Seller, as applicable.

Section 4.15.  Intellectual Property.

Schedule 4.15 sets forth a true and correct list of all Intellectual Property
Rights of the Business that is registered with a Governmental Entity and the
jurisdictions where each is registered.  The Parent and Sellers have good and
marketable title to or possesses adequate licenses or other valid rights to use
all Intellectual Property Rights, free and clear of all Liens and have paid all
maintenance fees, renewals or expenses related to its Intellectual Property
Rights.  Neither the use of the Intellectual Property Rights nor the conduct of
the Business in accordance with the past practices, misappropriates, infringes
upon or conflicts with any patent, copyright, trade name, trade secret,
trademark or other Intellectual Property Rights of any third party.  There are
no royalties or fees payable by the Parent or any Seller to any Person by reason
of the ownership or use of any of the Intellectual Property Rights.  No party
has filed a claim or threatened to file a claim against the Parent or any Seller
alleging that it has violated, infringed on or otherwise improperly used the
Intellectual Property Rights of such party.  To the Knowledge of the Parent or
any Seller, no other Person is infringing upon any Intellectual Property Right
of the Business.  All employees of the Parent and Sellers have signed customary
assignment of inventions and other intellectual property in favor of the
Sellers, and the Parent and each Seller has taken all reasonable precautions
necessary to protect the Sellers’ trade secrets.

Section 4.16.  Transactions with Affiliates.

Except as set forth in Schedule 4.16, no member, manager, shareholder, employee,
officer or director of Parent or any Seller, or any Person with whom any such
employee, officer or director has any direct or indirect relation by blood,
marriage or adoption, or any entity in which any such person, owns any
beneficial interest (other than a publicly held corporation whose stock is
traded on a national securities exchange or in the over-the-counter market and
less than 5% of the stock of which is beneficially owned by all such Persons in
the aggregate) or any Affiliate of any of the foregoing or any current or former
Affiliate of the Parent or any Seller have any interest in: (a) any Contract,
arrangement or understanding with, or relating to, the Business, the Assets or
the Assumed Liabilities; or (b) any property (real, personal or mixed), tangible
or intangible, used or currently intended to be used by the Parent or any Seller
relating to the Business, the Assets or the Assumed Liabilities.  Schedule 4.16
also sets forth a complete list of all accounts receivable, notes receivable and
other receivables and accounts payable owed to or due from any Affiliate to the
Parent or any Seller relating to the Business, the Assets or the Assumed
Liabilities.

21

--------------------------------------------------------------------------------



Section 4.17.  Customer and Supplier Relations.

       (a)  Schedule 4.17(a) contains a complete and accurate list of the names
and addresses of the top ten (10) customers of the Business for each of the 2006
and 2007 fiscal years, and for the 2008 stub period (the “Customers”).  No event
has occurred that would materially and adversely affect the Parent’s or any
Seller’s relations with any such Customer.  Except as set forth in Schedule
4.17(a), no Customer (or former customer) during the last twelve (12) months has
canceled, terminated or made any written threat to cancel or otherwise terminate
its Contract or to decrease its usage of the Business’s services or
products.  Neither the Parent nor the Seller has received notice nor has any
Knowledge to the effect that any current customer may terminate or materially
alter its business relations with the Business, either as a result of the
transactions contemplated by this Agreement or otherwise.

       (b)  Schedule 4.17(b) contains a complete and accurate list of the names
and addresses of the top five (5) suppliers of the Business for each of the 2006
and 2007 fiscal years, and for the 2008 stub period (the “Suppliers”).  The
Parent and Sellers maintain good relations with each of the Suppliers, and no
event has occurred that would materially and adversely affect any Seller’s
relations with any such Supplier.  Except as set forth in Schedule 4.17(b), no
supplier (or former supplier) during the last twelve (12) months has canceled,
terminated or made any threat to cancel or otherwise terminate its Contract or
to decrease its supply of services or products.  Neither the Parent nor the
Seller has received notice nor has any Knowledge to the effect that any current
supplier may terminate or materially alter its business relations with the
Business, either as a result of the transactions contemplated by this Agreement
or otherwise.

Section 4.18.  Employee Matters.

       (a)  There are no Seller Employee Benefit Plans.

       (b)  The employees of the Business have not been, and currently are not,
represented by any labor organization or group whatsoever.  Neither the Parent
nor any Seller has been and is not a signatory to any collective bargaining
agreement, and no union organizing campaign or other attempt to organize or
establish a labor union, employee organization or labor organization involving
or representing employees of the Parent or any Seller has occurred, is in
progress or is threatened.

       (c)  No workers’ compensation or retaliation claim, complaint, charge or
investigation has been filed or is pending against the Parent or any Seller with
respect to the Business, and the Parent and Sellers have maintained and
currently maintain adequate insurance as required by applicable law with respect
to workers’ compensation claims and unemployment benefits claims.

       (d)  The Parent and Sellers are in compliance in all material respects
with all applicable laws, regulations and orders and all contracts or collective
bargaining agreements governing or concerning labor relations, unions and
collective bargaining, conditions of employment, employment discrimination and
harassment, wages, hours or occupations safety and health, including, without
limitation, ERISA, the Immigration Reform and Control Act of 1986, the National
Labor Relations Act, the Civil Rights Acts of 1866 and 1964, the Equal Pay Act,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
the Family and Medical Leave Act, the Occupational Safety and Health Act, the
Davis Bacon Act, the Walsh-Healy Act, the service Contract Act, Executive Order
11246, the Fair Labor Standards Act and the Rehabilitation Act of 1973 and all
regulations under such acts.

22

--------------------------------------------------------------------------------



Section 4.19.  Permits.

Except as set forth on Schedule 4.19, each Seller has all material Permits
necessary for its operations in the conduct of the Business, such Permits are in
full force and effect and no violations are or have been recorded in respect of
any thereof, and no Proceeding is pending or threatened to revoke or limit any
thereof.  The Parent and Sellers have taken all necessary action to maintain
each Permit.  Schedule 4.19 contains a true, correct and complete list of all
such Permits under which each Seller is operating or bound, and the Parent has
furnished or made available to the Purchaser true, correct and complete copies
of the Permits set forth on Schedule 4.19.  To the Knowledge of the Parent or
any Seller, there is no proposed change in any applicable Law which would
require any Seller to obtain any Permits not set forth on Schedule 4.19 in order
to conduct the Business as presently conducted.  Except as set forth on Schedule
4.19, none of the Permits set forth on Schedule 4.19 shall be materially and
adversely affected as a result of the Parent’s and Sellers’ execution and
delivery of, or the performance of its obligations under, this Agreement or the
consummation of the transactions contemplated hereby.  Schedule 4.19 contains a
list of approvals of any Governmental Authority or any department thereof with
respect to the products provided by the Business, or any preferred status,
approval or other favorable determination of any Governmental Authority with
respect to such products (the “Governmental Approvals”).  Such Governmental
Approvals are in full force and effect, no event or circumstance has occurred
that would result in a change of any such Governmental Approval, and such
Governmental Approvals will not be affected by the transaction contemplated
pursuant to this Agreement.

Section 4.20.  Brokers, Finders and Investment Bankers.

Except as set forth on Schedule 4.20, none of the Parent, Sellers, any members,
managers, officers, directors, shareholders or employees of the Parent or any
Seller or any Affiliate of the Parent or any Seller has employed any broker,
finder or investment banker or incurred any liability for any investment banking
fees, financial advisory fees, brokerage fees or finders’ fees in connection
with the transactions contemplated by this Agreement.

Section 4.21.  Taxes.

       (a)  Except as set forth on Schedule 4.21, the Parent and Sellers have
filed (or caused to be filed) all Tax Returns required to be filed by it for all
Pre-Closing Tax Periods that will have been required to be filed and/or paid on
or prior to the Closing Date.

       (b)  The Parent and Sellers have timely paid (or caused to be timely
paid) all Taxes, and all interest and penalties due thereon, for all Pre-Closing
Tax Periods that will have been required to be paid on or prior to the Closing
Date, the non-payment of which would result in a Lien on any of the Assets,
would otherwise adversely affect the Business or would result in the Purchaser
becoming liable or responsible therefor.  The Parent and Sellers have complied
with all applicable Laws relating to the payment and withholding of Taxes.

23

--------------------------------------------------------------------------------



       (c)  The Parent and Sellers have established, in accordance with GAAP
applied on a basis consistent with that of preceding periods, adequate reserves
for the payment of, and will timely pay all Tax Liabilities, assessments,
interest and penalties which arise from or with respect to the Assets or the
operation of the Business and are incurred in or attributable to the Pre-Closing
Tax Period (or, with respect to a Tax period that commences before but ends
after the Closing Date, to the portion of such period up to and including the
Closing Date), the non-payment of which would result in a Lien on any of the
Assets, would otherwise adversely affect the Business or would result in the
Purchaser becoming liable therefor.  Schedule 4.21(c) sets forth as of the
Closing Date those taxable years for which any Seller’s Tax Returns are
currently being audited by any taxing authority and any assessments or
threatened assessments in connection with such audit, or otherwise currently
outstanding.

       (d)  Neither the Parent nor any Seller or any of its predecessors is
liable for any Taxes:  (i) under any agreement (including any Tax sharing
agreements), (ii) as a transferee or (iii) under Treasury Regulation Section
1.1502-6(a) or any analogous or similar state, local or foreign law or
regulation.

       (e)  As of the Closing Date, neither the Parent nor any Seller has agreed
or been requested to make any adjustment under IRC Section 481(a), by reason of
a change in accounting method or otherwise.

       (f)  Neither the Parent nor any Seller is a foreign Person within the
meaning of §1.1445-2(b) of the U.S. Treasury regulations promulgated under
Section 1445 of the Code.

       (g)  The Parent and Sellers have withheld and paid all Taxes required to
have been withheld and paid in connection with any amounts paid or owing to any
employee, independent contractor, creditor, shareholder, or other third party,
and all Forms W-2 and 1099 required with respect thereto have been properly
completed and timely filed.

       (h)  No member, manager, director or officer (or employee responsible for
Tax matters) of the Parent or Sellers expects any authority to assess any
additional Taxes for any period for which Tax Returns have been filed.  There is
no dispute or claim concerning any Tax Liability of the Sellers either (x)
claimed or raised by any authority in writing, or (y) as to which any of the
Parent’s or Sellers’ members, managers, shareholders, directors and officers
(and employees responsible for Tax matters) has Knowledge based upon personal
contact with any agent of such authority.

24

--------------------------------------------------------------------------------



Section 4.22.  Ethical Practices.

Neither the Parent nor any Seller nor any of their representatives has offered
or given, and neither the Parent nor any Seller has Knowledge of any Person that
has offered or given on their behalf, anything of value to: (a) any official of
a Governmental Entity, any political party or official thereof, or any candidate
for political office; (b) any customer, payor or member of the government; or
(c) any other Person, in any such case while knowing or having reason to know
that all or a portion of such money or thing of value may be offered, given or
promised, directly or indirectly, to any customer, payor, member of the
government or candidate for political office for the purpose of the following:
(i) influencing any action or decision of such Person, in such Person’s official
capacity, including a decision to fail to perform such Person’s official
function; (ii) inducing such Person to use such Person’s influence with any
government or instrumentality thereof to affect or influence any act or decision
of such government or instrumentality to assist any Seller in obtaining or
retaining business for, or with, or directing business to, any Person; or (iii)
where such payment would constitute a bribe, kickback or illegal or improper
payment to assist any of the Sellers in obtaining or retaining business for, or
with, or directing business to, any Person.

Section 4.23.  Privacy Laws; FTC.

       (a)  Except as set forth in Schedule 4.23, with respect to the Business,
the Assets or the Assumed Liabilities, (i) neither the Parent nor any Seller has
been charged with, received written notice with respect to or been under
investigation with respect to, a violation of any applicable Law governing
privacy and the use of information, (ii) neither the Parent nor any Seller is a
party to or bound by any Order of the FTC, and (iii) the Parent and each Seller
has filed all reports and required to be filed with the FTC with respect to the
Business, the Assets or Assumed Liabilities on or before the date hereof and all
such reports are accurate and complete in all material respects and in material
compliance with all applicable Laws governing privacy and the use of
information.  

       (b)  The execution of this Agreement by the Parent each Seller will not
violate the information-sharing terms of any agreement to which the Parent or
such Seller is a party.

Section 4.24.  Vote Required.

The affirmative vote of the holders of a majority of the outstanding shares of
Parent Common Stock outstanding on the record date for the meeting of Parent’s
shareholders called for the purpose of voting on this Agreement and the
transactions contemplated hereby (the “Shareholder Meeting”), is the only vote
of the holders of any class or series of Parent’s capital stock necessary to
approve and adopt this Agreement and the transactions contemplated hereby.

25

--------------------------------------------------------------------------------



Section 4.25.  No Dissenter’s Rights.

Parent’s shareholders will not be entitled, under the Utah Act, to dissent from
corporate action taken by Parent to consummate the transactions contemplated by
this Agreement in connection with the Shareholder Meeting.

Section 4.26.  Parent Public Filings.

Except as set forth on Schedule 4.26, all of the disclosures made by Parent and
contained in its annual reports on Form 10-K for its fiscal year ended December
31, 2006 and its quarterly and current reports on Form 10-Q and Form 8-K,
respectively, during its fiscal years 2006 through 2008, are complete, true and
accurate in all material respects and do not contain any misleading statements
or omit any disclosures otherwise required to make the statements contained
therein not misleading.  Morlex and the Purchaser acknowledge that the Parent
has not filed its annual report for the fiscal year ended December 31, 2007, or
of its quarterly reports on Form 10-Q for each of the quarterly periods ended
March 31, 2008 and June 30, 2008;

Section 4.27.  Disclosure.

       (a)  No representation, warranty or covenant made by the Parent or
Sellers in this Agreement, the Schedules or the Exhibits attached to this
Agreement, or any of the Ancillary Documents contains an untrue statement of a
material fact or omits to state a material fact required to be stated herein or
therein or necessary to make the statements contained herein or therein not
misleading.  

       (b)  Prior to the execution of this Agreement, the Parent has delivered
to the Purchaser true and complete copies of the Assumed Contracts, documents
evidencing any of the Intellectual Property, and all security agreements and
other instruments creating or imposing any security interest encumbrance or
adverse claim on the Assets, and any other documents or instruments identified
or referred to in this Agreement or the Schedules hereto.  Such delivery will
not alone constitute adequate disclosure of those facts required to be disclosed
on any Schedule to this Agreement, and notice of their contents (other than by
express reference on a Schedule) will in no way limit the Parent’s or any
Seller’s other obligations or the Purchaser’s other rights under this Agreement.

ARTICLE V  
REPRESENTATIONS AND WARRANTIES OF MORLEX AND PURCHASER

The Purchaser hereby represents and warrants to the Parent and Sellers as
follows:

Section 5.1.  Organization.

Morlex is a corporation duly organized, validly existing and in good standing
under the laws of Colorado and has all requisite corporate power and authority
to own, lease and operate its properties and to carry on its business as now
being conducted.  Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of Indiana and has all requisite corporate
power and authority to own, lease and operate its properties and to carry on its
business as now being conducted.  

26

--------------------------------------------------------------------------------



Section 5.2.  Authorization.

Each of Morlex and the Purchaser has full corporate power and authority to
execute and deliver this Agreement and Ancillary Documents to be executed and
delivered by it, to perform its obligations under this Agreement and the
Ancillary Documents and to consummate the transactions contemplated by this
Agreement and the Ancillary Documents.  The execution and delivery of this
Agreement and the Ancillary Documents by each of Morlex and the Purchaser, the
performance by each of Morlex and the Purchaser of its obligations under this
Agreement and the Ancillary Documents, and the consummation of the transactions
provided for in this Agreement and the Ancillary Documents have been duly and
validly authorized by all necessary corporate action on the part of each of
Morlex and the Purchaser.  This Agreement has been and, as of the Closing Date,
the Ancillary Documents will be, duly executed and delivered by each of Morlex
and the Purchaser and do or will, as the case may be, constitute the valid and
binding agreements of each of Morlex and the Purchaser, enforceable against each
of Morlex and the Purchaser, as applicable, in accordance with their respective
terms, subject to applicable bankruptcy, insolvency and other similar laws
affecting the enforceability of creditors’ rights generally, general equitable
principles and the discretion of courts in granting equitable remedies.

Section 5.3.  Absence of Restrictions and Conflicts.

The execution, delivery and performance of this Agreement and the Ancillary
Documents, the consummation of the transactions contemplated by this Agreement
and the Ancillary Documents and the fulfillment of and compliance with the terms
and conditions of this Agreement and the Ancillary Documents do not or will not,
as the case may be, with the passing of time or the giving of notice or both,
violate or conflict with, constitute a breach of or default under, result in the
loss of any benefit under, or permit the acceleration of any obligation under,
or otherwise require any action, approval, order, authorization, registration,
declaration or filing with respect to: (a) any term or provision of the charter
documents of Morlex or the Purchaser; (b) any Contract to which Morlex or the
Purchaser is a party; (c) any judgment, decree or order of any Governmental
Entity to which Morlex or the Purchaser is a party or by which Morlex or the
Purchaser or any of its properties is bound; or (d) any permit, statute, law,
rule, regulation or arbitration award of any Governmental Entity or public or
regulatory unit, agency or authority applicable to Morlex or the Purchaser, that
in any case would be reasonably likely to prevent or materially delay the
performance by Morlex or the Purchaser of any of is obligations under this
Agreement or the consummation of any of the transactions contemplated hereby.

Section 5.4.  Morlex Public Filings.

All of the disclosures by Morlex contained in its annual reports on Form 10-K/SB
for its fiscal years ended December 31, 2006 and 2007 and its quarterly and
current reports on Form 10-Q/SB and Form 8-K, respectively, during its fiscal
years 2006 through 2008, that have been filed with the Commission, are complete,
true and accurate in all material respects and do not contain any misleading
statements or omit any disclosures otherwise required to make the statements
contained therein not misleading.  The Parent and Sellers acknowledge that: (a)
Morlex has not filed its quarterly report on Form 10-Q for each of the quarterly
periods ended March 31, 2008 and June 30, 2008 or an amendment to its current
report on Form 8-K filed with the Commission on February 14, 2008; and (b)  as a
result of the failure to timely file with the Commission its quarterly reports
on Form 10-Q for such quarters, Morlex failed to comply with the eligibility
rule contained in NASD Rule 6530 and Morlex’s common stock, par value $0.001 per
share, was removed from the Over-the-Counter Bulletin Board on June 24, 2008.

27

--------------------------------------------------------------------------------



Section 5.5.  Brokers, Finders and Investment Bankers.

Neither Morlex, the Purchaser, nor any of their officers, directors, employees
or Affiliates, has employed any broker, finder or investment banker or incurred
any liability for any investment banking fees, financial advisory fees,
brokerage fees or finders’ fees in connection with the transactions contemplated
by this Agreement.

ARTICLE VI  
THE LOAN

Section 6.1.  Loan.

Morlex agrees and will, within five (5) Business Days of the execution of this
Agreement, to lend to the Parent the sum of $200,000 (the “Loan”) which shall be
payable by check or wire transfer of immediately available U.S. funds to such
bank account as shall be designated in writing by the Parent.  

Section 6.2.  Note.

As evidence of the Loan, the Parent shall execute and deliver to Morlex,
simultaneously with the receipt of the Loan, a secured promissory note in the
form set forth in Exhibit B attached hereto (the “Note”), which contains the
following terms and conditions:

       (a)  the Note shall accrue interest at 6% per annum;

       (b)  the entire principal balance of the Note and all interest accrued
thereon shall be due and payable on the earlier to occur of (i) the Closing,
(ii) March 31, 2009, or (iii) upon termination of this Agreement.

       (c)  the Note shall be guaranteed by each of the Sellers;

       (d)  as collateral to secure payment of the Note and the Sellers’
guaranty, the Sellers shall pledge to Morlex the merchant accounts, including
without limitation the credit card reserve accounts, listed on Schedule 6.2
attached hereto (the “Pledged Accounts”); and

       (e)  in the event that the Closing shall not have occurred by March 31,
2009, or the Parent shall not have paid the Note in full by that date, then and
in such event, Morlex shall have the right, but not the obligation to convert
the entire principal amount of the Note and all interest accrued thereon into
10,000,000 shares of Parent Common Stock.

28

--------------------------------------------------------------------------------



Section 6.3.  Guaranty; Pledge Agreement.

Simultaneously with the Parent’s receipt of the Loan from Morlex, each of the
Sellers shall execute and deliver to Morlex a guaranty (the “Guaranty”), and
Parent and each of the Sellers shall execute and deliver to Morlex a pledge and
security agreement (the “Pledge Agreement”), each in the form set forth in
Exhibit B attached hereto.

ARTICLE VII  
CERTAIN COVENANTS AND AGREEMENTS

Section 7.1.  Conduct of Business of the Sellers.

From the date hereof until the Closing Date, the Sellers and the Parent shall,
except as specifically required under this Agreement and except as otherwise
consented to in writing by the Purchaser or Morlex, conduct the Business in the
ordinary course on a basis consistent with past practice, and use their
respective reasonable best efforts to preserve intact their present business
organizations, keep available the services of their present advisors, managers,
officers and employees, preserve their relationships with customers, suppliers,
licensors and others having business dealings with them, continue existing
contracts as in effect on the date hereof for the applicable terms provided in
such contracts, and not enter into any agreement, transaction or activity or
make any commitment with respect to the Business, Assets or the Assumed
Liabilities except those in the ordinary course of business on a basis
consistent with past practice and not otherwise prohibited under this
Section 7.1.  By way of illustration and not in limitation of the foregoing, the
Sellers and Parent agree that they shall, unless consented to in writing by the
Purchaser or Morlex:

       (a)  not split, combine or reclassify or redeem, purchase or otherwise
acquire any shares of its capital stock or other securities of the Sellers or
declare, set aside or pay any dividend or other distribution (whether in cash,
stock or other securities or any combination thereof) in respect of any shares
of capital stock or other securities of the Sellers, except for dividends paid
by any subsidiary of the Parent other than the Sellers, or otherwise make any
payment to any of their Affiliates;

       (b)  not authorize for issuance, issue or sell or agree or commit to
issue or sell (whether through the issuance or granting of options, warrants,
commitments, subscriptions, rights to purchase or otherwise) any stock of any
class or any other securities or equity equivalents of the Sellers, including,
without limitation, stock appreciation rights;

       (c)  preserve the relationships and goodwill of the Business;

       (d)  maintain Parent’s and each Seller’s existence and good standing in
its respective jurisdiction of organization and in each jurisdiction in which
the ownership or leasing of the Assets or the conduct of the Business requires
such qualification;

       (e)  duly and timely file or cause to be filed all reports and returns
required to be filed with respect to the Business, Assets or the Assumed
Liabilities with any Governmental Entity and promptly pay or cause to be paid
when due all Taxes, assessments and governmental charges with respect to the
Business, Assets or the Assumed Liabilities, including interest and penalties
levied or assessed, unless diligently contested in good faith by appropriate
proceedings;

29

--------------------------------------------------------------------------------



       (f)  maintain in existing condition and repair (ordinary wear and tear
excepted), consistent with past practices, the Assets and all equipment,
fixtures and other tangible personal property included in the Assets;

       (g)  not dispose of, permit to lapse, or license any rights to the use of
any patent, trademark, trade name, service mark, license or copyright of the
Business, including, without limitation, any of the Intellectual Property, or
dispose of or disclose to any Person, any trade secret, formula, process,
technology or know-how of the Business not heretofore a matter of public
knowledge;

       (h)  not: (i) acquire, sell, lease, license, transfer or dispose of any
assets of the Business; (ii) sell or factor any accounts receivable relating to
the Business, with or without recourse; (iii) create, incur, assume or guarantee
any Indebtedness; (iv) grant, create, incur or suffer to exist any Liens on the
Assets which did not exist on the date hereof; (v) incur any liability or
obligation (absolute, accrued or contingent) in any way affecting the Business,
Assets or the Assumed Liabilities except in the ordinary course of business
consistent with past practice; (vi) write-off any guaranteed checks, notes or
accounts receivable with respect to the Business except in the ordinary course
of business consistent with past practice; (vii) write-down the value of any
Asset on the books or records of either Seller, except for depreciation and
amortization in the ordinary course of business and consistent with past
practice; (viii) prepay or cancel any debt with respect to the Business or waive
any claims or rights with respect to the Business; (ix) authorize, commit to or
make any equipment purchases or capital expenditures; (x) enter into any
material contract or agreement with respect to the Business that would become an
Assumed Contract; or (xi) make any payment of or toward any Indebtedness or
other obligation on behalf of Parent, any Seller or any other Person including
without limitation, any such Indebtedness or obligation that is an Excluded
Liability, other than the payment of trade payables in the ordinary course of
business consistent with past practice which shall be payable only when due in
accordance with their respective terms;

       (i)  use their reasonable best effort to collect accountants receivable
on a timely basis according to their respective terms;

       (j)  not increase in any manner the base compensation of, enter into any
new bonus or incentive agreement or arrangement with, or terminate any of its
members, managers, employees, directors or consultants that are employed in or
under contract with the Business;

       (k)  not enter into, adopt or amend any Seller Employee Benefit Plan, or
promise or commit to undertake any of the foregoing prior to the Closing Date;

       (l)  continue to extend customers of the Business credit, collect
accounts receivable and pay accounts payable and similar obligations in the
ordinary course of business consistent with past practice;

30

--------------------------------------------------------------------------------



       (m)  perform in all material respects all of the Business’ obligations
under all, and not default or suffer to exist any event or condition which with
notice or lapse of time or both would constitute a default under any, Assumed
Contract (except those being contested in good faith) and not enter into, assume
or amend any contract or commitment that is or would be an Assumed Contract;

       (n)  not pay, discharge or satisfy any claim, liability or obligation
(absolute, contingent or otherwise) of the Business, other than the payment,
discharge or satisfaction in the ordinary course of business consistent with
past practice of claims, liabilities and obligations reflected or reserved
against in the Financial Statements or incurred in the ordinary course of
business consistent with past practice;

       (o)  not increase any reserves for contingent liabilities with respect to
the Business (excluding any adjustment to bad debt reserves in the ordinary
course of business consistent with past practice);

       (p)  not settle or compromise any pending or threatened material
litigation;

       (q)  maintain in full force and effect any policies of insurance with
respect to the Business naming any Seller as a beneficiary or a loss payable
payee, in the same amounts and coverage or comparable in amount and scope of
coverage to that now maintained by or on behalf of the Sellers;

       (r)  not adopt any amendments to any Seller’s organizational documents;

       (s)  not adopt a plan of complete or partial liquidation or resolutions
providing for such a liquidation or a dissolution, merger, consolidation,
restructuring, recapitalization or reorganization of the Parent or any Seller;

       (t)  not change any of the accounting principles or practices used by it,
except as required by GAAP, in which case written notice shall be provided to
Purchaser and Morlex prior to any such change;

       (u)  with respect to Taxes of or affecting any Seller or the Business,
not make, change or revoke any election, change any accounting period, adopt or
change any accounting method, filed any amended Tax return, enter into any
closing agreement, settle any Tax claim or assessment relating to any Seller or
the Business, surrender any right to claim a refund of Taxes, consent to any
extension or waiver of the limitation period applicable to any Tax claim or
assessment, fail to timely file any Tax return, take a position on a Tax return
not in keeping with prior practice or take or omit to take any other action, if
such election, adoption, change, amendment, agreement, settlement, surrender,
consent or other action or omission is outside the ordinary course of business
or could have the affect of materially increasing the present or future Tax
liability or materially decreasing any present or future Tax asset of any Seller
or the Business;

       (v)  continue to maintain the Business’ books and records in accordance
with GAAP consistently applied and on a basis consistent with the Business’ past
practice;

31

--------------------------------------------------------------------------------



       (w)  continue the Business’ cash management practices in the ordinary
course of business consistent with past practice; or

       (x)  not authorize, recommend, propose, announce an intention, commit or
agree to take, any of the foregoing actions.

In connection with the continued operation of the Business between the date
hereof and the Closing Date, one (1) or more representatives of Parent and
Sellers designated to Morlex and Purchaser will confer in good faith on a
prompt, regular and frequent basis, not less than weekly, with one (1) or more
representatives of the Purchaser designated to the Parent (each a “Purchaser
Representative” and collectively, the “Purchaser Representatives”); and Parent
and Sellers shall follow or implement any advice, decisions or recommendations
made by such Purchaser Representative(s) during such consultations or otherwise
by Morlex or Purchaser regarding operational matters and the general status of
ongoing operations.  Parent and Sellers will notify the Purchaser of any event
or occurrence that has had or may reasonably be expected to have a Material
Adverse Effect on the Assets, liabilities, results of operations, business or
prospects of the Business.  The Sellers and Parent acknowledge that the
Purchaser does not and will not waive any rights it may have under this
Agreement as a result of such consultations.  The Sellers and Parent shall not
take any action that would, or that could reasonably be expected to, result in
any of the representations and warranties of the Sellers and Parent set forth in
this Agreement becoming untrue, or would prevent the satisfaction of any
conditions to Closing set forth in this Agreement.

In addition, Morlex and/or the Purchaser may, at their option and in their sole
and absolute discretion, cause the Parent and/or Sellers to implement such
advice, decisions or recommendations made by the Purchaser Representative(s), or
otherwise act on behalf of the Parent and/or Sellers, without their consent, to
operate the Business; provided, however, that such operation shall be in the
ordinary course of business, and neither Morlex nor the Purchaser shall do or
cause to be done anything or omit or cause to be omitted anything that is
intended to adversely affect the Parent, any Seller or the Business; provided,
further, that, in the event that the Closing does not occur and this Agreement
is terminated, neither Morlex nor the Purchaser nor any of their Affiliates
shall have any Liability whatsoever in connection with any such actions or
omissions and the Parent and each of the Sellers hereby forever release Morlex
and the Purchaser from any and all claims related thereto.

Section 7.2.  Inspection and Access to Information.

From the date of this Agreement to the Closing Date, the Sellers and Parent
shall (a) provide the Purchaser and its designees with such information as the
Purchaser may from time to time reasonably request with respect to the Business,
the Assets and the Assumed Liabilities and the transactions contemplated by this
Agreement, (b) provide the Purchaser and its designees, officers, counsel,
accountants, actuaries, and other authorized representatives access during
regular business hours and upon reasonable notice to the books, records,
offices, personnel, counsel, accountants, actuaries, customers, suppliers and
distributors of the Business as the Purchaser or its designees may from time to
time reasonably request, and (c) permit the Purchaser and its designees to make
such inspections thereof as the Purchaser may reasonably request.  Any
investigation shall be conducted in such a manner so as not to interfere
unreasonably with the operation of the business of the Sellers.  No such
investigation (or any disclosure made at any time by any Seller or Parent to the
Purchaser) shall limit or modify in any way, or act or result in a waiver of,
the Parent’s or any Seller’s obligations with respect to any breach of their
representations, warranties, covenants or agreements contained herein
(including, without limitation, conditions to Closing or indemnification
obligations).

32

--------------------------------------------------------------------------------



Section 7.3.  Notices of Certain Events.

The Sellers and Parent shall promptly notify the Purchaser of:

       (a)  any changes or events which, individually or in the aggregate, have
had or could reasonably be expected to have a Material Adverse Effect on the
Business, the Assets or the Assumed Liabilities or otherwise result in any
representation or warranty of the Parent or any Seller under this Agreement
being inaccurate in any material respect;

       (b)  any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

       (c)  any notice or other communication from any Governmental Entity in
connection with the transactions contemplated by this Agreement;

       (d)  any actions, suits, claims, investigations or proceedings commenced
or, to its Knowledge, threatened against, relating to or involving or otherwise
affecting the Parent, any Seller, the Business, the Assets or Assumed
Liabilities that, if pending on the date of this Agreement, would have been
required to have been disclosed pursuant to Section 4.10 or that relate to the
consummation of the transactions contemplated by this Agreement; and

       (e)  the damage or destruction by fire or other casualty of any of the
Assets or part thereof or in the event that any of the Assets or part thereof
becomes the subject of any proceeding or, to the Knowledge of Parent or any
Seller, threatened proceeding for the taking thereof or any part thereof or of
any right relating thereto by condemnation, eminent domain or other similar
governmental action;

provided, however, that no disclosure made pursuant to this Section shall have
any effect with respect to Claims for indemnification pursuant to Article XII or
for the purpose of determining satisfaction of conditions to Closing set forth
in Section 9.1 or 9.2.

Section 7.4.  No Solicitation of Transactions.

None of the Sellers, the Parent nor any of their Affiliates shall, directly or
indirectly, through any member, manager, officer, director, representative or
agent of any of them or otherwise, initiate, solicit or encourage (including by
way of furnishing non-public information or assistance), or enter into
negotiations of any type, directly or indirectly, or enter into a
confidentiality agreement, letter of intent or purchase agreement, merger
agreement or other similar agreement with any Person, firm or corporation other
than the Purchaser with respect to a sale of any portion of the Assets or the
Business, or a merger, consolidation, business combination, sale of all or any
substantial portion of the capital stock of any of the Sellers, or the
liquidation or similar extraordinary transaction with respect to any Seller that
may prevent or materially delay the performance by the Sellers of any of its
obligations under this Agreement or the consummation of the transactions
contemplated hereby.  The Parent and Sellers will notify the Purchaser orally
(within one (1) Business Day) and in writing (as promptly as practicable) of all
relevant terms of any proposals by a third party to do any of the foregoing
which the Parent or any of its Affiliates or any of their respective officers,
directors, partners, employees, investment bankers, financial advisors,
attorneys, accountants or other representatives may receive relating to any of
such matters and, if such proposal is in writing, the Parent will deliver to the
Purchaser a copy of such inquiry or proposal and any other correspondence or
other written materials received in connection therewith.

33

--------------------------------------------------------------------------------



Section 7.5.  Reasonable Efforts; Further Assurances; Cooperation.

Subject to the other provisions of this Agreement, the Parties will each use
their reasonable, good faith efforts to perform their obligations in this
Agreement and to take, or cause to be taken, and do, or cause to be done, all
things necessary, proper or advisable under applicable law to obtain all
consents required as described on Schedule 4.12(b) and all regulatory approvals
(including, but not limited to those identified in Sections 4.3 and 5.2) and to
satisfy all conditions to their respective obligations under this Agreement and
to cause the transactions contemplated in this Agreement to be effected in
accordance with the terms of this Agreement and will cooperate fully with each
other and their respective officers, directors, employees, agents, counsel,
accountants and other designees in connection with any steps required to be
taken as a part of their respective obligations under this Agreement, including,
without limitation:

       (a)  In the event any claim, action, suit, investigation or other
proceeding by any Governmental Entity or other Person is commenced which
questions the validity or legality of the transactions contemplated by this
Agreement or seeks damages in connection therewith, the Parties agree to
cooperate and use all reasonable efforts to defend against such claim, action,
suit, investigation or other proceeding and, if an injunction or other order is
issued in any such action, suit or other proceeding, to use all reasonable
efforts to have such injunction or other order lifted and to cooperate
reasonably regarding any other impediment to the consummation of the
transactions contemplated by this Agreement.

       (b)  The Sellers and Parent will give any notices to third parties and
use their reasonable best efforts (in consultation with the Purchaser) to obtain
any third party consents (i) necessary, proper or advisable to consummate the
transactions contemplated by this Agreement, (ii) disclosed or required to be
disclosed in the Schedules to this Agreement, including, without limitation, the
consents described in Schedule 4.12(b), (iii) required to avoid a breach of or
default under any Assumed Contracts in connection with the consummation of the
transactions contemplated by this Agreement or (iv) required to prevent a
Material Adverse Effect on the assets, liabilities, results of operations,
business or prospects of the Business, whether prior to or after the Closing
Date.

34

--------------------------------------------------------------------------------



       (c)  The Parties will give prompt notice to the other Party of (i) the
occurrence, or failure to occur, of any event which occurrence or failure would
be likely to cause any representation or warranty of the Sellers, the Parent or
the Purchaser, as the case may be, contained in this Agreement to be untrue or
inaccurate at any time from the date hereof to the Closing Date or that will or
may result in the failure to satisfy any of the conditions specified in
Article IX of this Agreement and (ii) any failure of any Seller, the Parent or
the Purchaser, as the case may be, to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by any of them under
this Agreement; provided, however, that no disclosure made pursuant to this
Section shall have any effect with respect to Claims for indemnification
pursuant to Article XII or for the purpose of determining satisfaction of
conditions to Closing set forth in Section 9.

Section 7.6.  Consents.

To the extent that third party consents relating to Assumed Contracts have not
been obtained by the Sellers or Parent as of the Closing, and the Purchaser in
its sole discretion waives the applicable Closing condition contained herein,
the Sellers shall, during the remaining term of such Assumed Contracts (the
“Non-Assignable Contracts”), use each of their respective reasonable best
efforts to (a) obtain the consent of the applicable third party, (b) make the
benefit of such Non-Assignable Contracts available to the Purchaser so long as
the Purchaser fully cooperates with the Sellers or Parent and promptly
reimburses the Sellers or Parent for all payments made by them (and otherwise
approved by the Purchaser) in connection therewith, and (c) enforce at the
request of the Purchaser and at the expense and for the account of the
Purchaser, any rights of the Sellers arising from such Non-Assignable Contracts
against the other party or parties thereto (including the right to elect or
terminate any such Non-Assignable Contracts in accordance with the terms
thereof).  The Sellers and Parent will not take any action or suffer any
omission which would limit or restrict or terminate in any material respect the
benefits to the Purchaser of such Non-Assignable Contracts unless, in good faith
and after consultation with and prior written notice to the Purchaser, the
Sellers or Parent are ordered orally or in writing to do so by a Governmental
Entity of competent jurisdiction or the Sellers are otherwise required to do so
by law; provided that if any such order is appealable, the Sellers or Parent
will, at the Parent’s cost and expense, take such actions as are requested by
the Purchaser to file and pursue such appeal and to obtain a stay of such
order.  With respect to any such Non-Assignable Contract as to which the
necessary approval or consent for the assignment or transfer to the Purchaser is
obtained following the Closing, the Sellers shall transfer such Non-Assignable
Contract to the Purchaser by execution and delivery of an instrument of
conveyance reasonably satisfactory to the Purchaser, the Sellers and Parent
within three (3) Business Days following receipt of such approval or
consent.  Notwithstanding the foregoing, the Sellers shall not be indemnified to
the extent of any losses which result from (a) any Seller’s or Parent’s failure
to take any lawful action in accordance with the Purchaser’s reasonable
instructions or (b) any Seller’s of Parent’s gross negligence or willful
misconduct.

Section 7.7.  Public Announcements.

Subject to their respective legal obligations, the Purchaser, Sellers and Parent
shall consult with one another regarding the timing and content of all
announcements and public filings regarding any aspect of this Agreement or the
transactions contemplated hereby to the financial community, Governmental
Entities, employees, customers, payors or the general public and shall use
reasonable efforts to agree upon the text of any such announcement or filing
prior to its release.  Except as required by applicable Laws, no Seller or
Parent shall make any public announcement with respect to the transactions
contemplated by this Agreement, or the existence of this Agreement, without the
prior written consent of Purchaser, and the Parties shall, to the extent
practicable, coordinate with respect to any such announcement required by Law in
accordance with the prior sentence.

35

--------------------------------------------------------------------------------



Section 7.8.  Supplements to Schedules.

       (a)  By Sellers/Parent.  From time to time up to the Closing Date, for
information purposes only the Sellers and Parent will promptly supplement or
amend the Schedules which they have delivered pursuant to this Agreement with
respect to any matter first existing or occurring after the date hereof which,
if existing or occurring at or prior to the date hereof, would have been
required to be set forth or described in such Schedules or which is necessary to
correct any information in such Schedules which has been rendered inaccurate
thereby.  No supplement or amendment to any Schedule will have any effect with
respect to claims for indemnification pursuant to Article XII or for the purpose
of determining satisfaction of the conditions set forth in Section 9.2.  For
purposes of determining whether there is any misrepresentation or breach of a
warranty, covenant or agreement by the Sellers or Parent hereunder, the
Schedules delivered by the Seller and Parent shall be deemed to include only the
information contained therein on the date of this Agreement or as those
Schedules may be amended or supplemental prior to the Closing in writing with
the Sellers’, Parent’s and the Purchaser’s written consent.

       (b)  By Morlex/Purchaser.  If, during the course of conducting due
diligence, Morlex and the Purchaser discover, in their sole and absolute
discretion, that certain assets, liabilities and/or other items should and/or
should not have been listed in the schedules, Morlex or the Purchaser may, from
time to time up to the Closing Date, direct or cause the Parent and Sellers to
supplement or amend the schedules accordingly.

Section 7.9.  Insurance.

If requested by the Purchaser, the Sellers and Parent shall in good faith
cooperate with the Purchaser and take all actions reasonably requested by the
Purchaser that are necessary or desirable to permit the Purchaser to have
available to it following the Closing the benefits (whether direct or indirect)
of the insurance policies maintained by or on behalf of the Sellers with respect
to the Business, the Assets or the Assumed Liabilities that are currently in
force.

Section 7.10.  Non-Competition and Confidentiality.

       (a)  In consideration of the premises contained herein and the
consideration to be received hereunder, and in consideration of, and as an
inducement to the Purchaser to consummate the transactions contemplated by this
Agreement, from the Closing Date until three (3) years after the Closing Date
(the “Non-Compete Period”), the Parent and Sellers shall not, and they shall not
permit their Affiliates to, whether as an agent, consultant, advisor,
representative, shareholder, member, manager, partner or joint venturer,
directly or indirectly, own, manage, control, participate in, consult with,
render services for, or in any manner engage in or represent any business
anywhere in the world that is competitive with the Business or any product of
the Business as such Business is conducted as of the Closing Date.  The Parent
and Sellers specifically agree that this covenant is an integral part of the
inducement of the Purchaser to enter into this Agreement, and absent this
covenant Purchaser would not enter into this Agreement and that Purchaser shall
be entitled to injunctive relief in addition to all other legal and equitable
rights and remedies available to it in connection with any breach by such Person
or its applicable Affiliates of any provision of this Section 7.10 and that,
notwithstanding the foregoing, no right, power, or remedy conferred upon or
reserved or exercised by the Purchaser in this Section 7.10 is intended to be
exclusive of any other right, power or remedy, each and every one of which (now
or hereafter existing at law, in equity, by statute or otherwise) shall be
cumulative and concurrent.  

36

--------------------------------------------------------------------------------



       (b)  Nothing herein shall prohibit the Parent or the Sellers from being a
passive owner of not more than 2% of the outstanding stock of any class of a
corporation which is publicly traded, other than Morlex, so long as the Parent
or the Sellers have no active participation in the business of such
corporation.  

       (c)  During the Non-Compete Period, the Parent and Sellers shall not and
shall not permit their Affiliates to, directly or indirectly through another
Person: (i) induce or attempt to induce any employee of Morlex, the Purchaser or
any of their Affiliates to leave the employ of Morlex, the Purchaser or any such
Affiliate or in any way interfere with the relationship between Morlex, the
Purchaser or any such Affiliate, on the one hand, and any employee thereof, on
the other hand; (ii) hire any person who was an employee of Morlex, the
Purchaser or any of their Affiliates until one (1) year after such individual’s
employment relationship with Morlex, the Purchaser or such Affiliate has ended;
or (iii) induce or attempt to induce any customer, supplier, distributor,
vendor, licensee or other business relation of the Business to cease doing
business with Morlex, the Purchaser or their Affiliate, or in any way interfere
with the relationship between any such customer, supplier, distributor, vendor,
licensee or business relation, on the one hand, and Morlex, the Purchaser or
such Affiliate, on the other hand.

       (d)  The Parent and Sellers acknowledge and agree that they have received
and will receive sufficient consideration and other benefits as provided
hereunder to clearly justify the restrictions contained in this Section
7.10.  The Parent and Sellers have carefully considered the nature and extent of
the restrictions placed upon them by this Agreement, and hereby acknowledge and
agree that the same are reasonable in time, scope and territory, do not confer a
benefit upon the Purchaser or any of its Affiliates disproportionate to the
detriment of the Parent or any Seller, are reasonable and necessary for the
protection of the Purchaser and its Affiliates and are an essential inducement
to the Purchaser to consummate the transactions contemplated by this Agreement.

       (e)  If, at the time of enforcement of this Section 7.10, a court or
arbitrator holds that the restrictions stated herein are unreasonable under the
circumstances then existing, the Parties agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area determined to be reasonable under the
circumstances by such court or arbitrator, as applicable.

37

--------------------------------------------------------------------------------



       (f)  The Parent and Sellers covenant and agree that they will not seek to
challenge the enforceability of the covenants contained in this Section 7.10,
nor will they assert as a defense to any action seeking enforcement of the
provisions contained in this Section 7.10 (including an action seeking
injunctive relief) that such provisions are not enforceable due to lack of
sufficient consideration received by the Parent or Sellers. The Parties hereto
agree and acknowledge that money damages would not be an inadequate remedy for
any breach of this Section 7.10.  Therefore, in the event of a breach or
threatened breach by the Parent or any Seller of this Section 7.10, the
Purchaser or its successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violations of, the provisions of this Section 7.10 (without
posting a bond or other security).

       (g)  Both before and after the Closing, the Parties shall not use or
disclose to any Person, nor shall they permit their Affiliates to use or
disclose to any Person, except as required by applicable Law or Order (and in
such situation, after giving the Purchaser prior written notice of the proposed
disclosure), any confidential or proprietary information of the other Party, for
any reason or purpose whatsoever, and shall not make use of any of the
confidential or proprietary information for their own purposes or for the
benefit of any Person except the applicable Party or any of its Affiliates;
provided, however, that the foregoing shall not apply to the Purchaser or Morlex
with respect to the Business following the Closing.

Section 7.11.  Risk of Loss.

The risk of loss with respect to the Assets shall remain with the Sellers and
Parent until the Closing.  Until the Closing, the Sellers and Parent shall
maintain in force all the policies of property damage insurance under which any
of the Assets is insured.  If before the Closing any of the Assets is lost,
damaged or destroyed and the loss, damage or destruction would likely result in
a Material Adverse Effect on the Business or Assets, then:

       (a)  the Purchaser may terminate this Agreement in accordance with the
provisions of Section 11.1; or

       (b)  the Purchaser may require the applicable Seller to assign to the
Purchaser the proceeds of any insurance payable as a result of the occurrence of
such loss, damage or destruction and to reduce the Purchase Price by the amount
of the replacement cost of the Assets which were lost, damaged or destroyed less
the amount of any proceeds of insurance payable as a result of the occurrence.

The provisions of this Section 7.11 shall be without prejudice to any other
rights of the Purchaser under this Agreement.

38

--------------------------------------------------------------------------------



Section 7.12.  Name Change.

Simultaneously with the Closing, the Sellers shall change their company names to
remove any reference to the name “Legacy” or “Consumer Loyalty” or any other
trade name used in the Business.  The Sellers and Parent agree that from and
after the Closing, the Sellers and Parent shall, and shall cause their
Affiliates to, cease to use any written materials, including, labels, packing
materials, letterhead, advertising materials and forms, in each case which
include the words “Legacy” or “Consumer Loyalty.”  As promptly as practicable
after the Closing Date, the Sellers shall file in all jurisdictions in which it
is qualified to do business any documents necessary to reflect such change of
name or to terminate its qualification therein.  In connection with enabling the
Purchaser, at or as soon as practicable after the Closing Date, to use the
current company names the Sellers shall, simultaneously with the Closing,
execute and deliver to the Purchaser all consents related to such change of name
as may be requested by the Purchaser, and will otherwise cooperate with the
Purchaser in effecting such name change.

Section 7.13.  Employment Agreements with Key Employees.

Purchaser and those employees of Parent or the Sellers listed in Schedule 7.13
(“Key Employees”) shall execute employment agreements, including
confidentiality, non-compete and assignment of discoveries provisions (each, an
“Employment Agreement” and collectively, the “Employment Agreements”)
substantially in the form attached hereto as Exhibit C and on terms satisfactory
to the Purchaser and Morlex.

Section 7.14.  Registration of Shares; Distribution to Parent Shareholders.

Morlex and Parent shall execute a Registration Rights Agreement (“Registration
Rights Agreement”), substantially in the form attached hereto as Exhibit D, and
on terms satisfactory to Morlex, for the registration of the Shares with the
Commission for resale by the Parent.  The Parent shall distribute such Shares to
all of its shareholders on a pro rata basis within ninety (90) days after the
Closing, unless in the opinion of legal counsel to Morlex, such distribution of
such Shares would violate any federal or state securities laws in which case
such Shares shall be so distributed within ninety (90) days after a registration
statement has been filed with and deemed effective by the Commission and any
state securities bureau, if applicable, or such distribution otherwise becomes
legal in the opinion of legal counsel to Morlex.

Section 7.15.  Shareholder Meeting; Shareholder Consents.

       (a)  As promptly as reasonably practicable following the execution of
this Agreement, Parent shall take all action necessary in accordance with the
Utah Act, Parent Articles and Parent Bylaws to convene the Shareholder Meeting
to be held as promptly as reasonably practicable, for the purpose of voting upon
the adoption and approval of this Agreement and the transactions contemplated
hereby.  Parent shall use its reasonable best efforts to solicit from its
shareholders proxies in favor of the adoption and approval of this Agreement and
the approval of the transactions contemplated hereby and will take all other
action necessary or advisable to secure the vote or consent of its shareholders
as required by the Utah Act to obtain such approvals.  Notwithstanding anything
to the contrary contained in this Agreement, Parent may adjourn or postpone the
Shareholder Meeting to the extent necessary to ensure that any necessary
supplement or amendment to the Proxy Statement is provided to Parent’s
shareholders in advance of a vote on this Agreement and the transactions
contemplated hereby or, if as of the time for which the Shareholder Meeting is
originally scheduled as set forth in the Proxy Statement (as defined in Section
7.16 below) there are insufficient shares of Parent Common Stock represented
(either in person or by proxy) to constitute a quorum necessary to conduct the
business of the Shareholder Meeting.  Parent shall ensure that the Shareholder
Meeting is called, noticed, convened, held and conducted, and that all proxies
solicited by Parent in connection with the Shareholder Meeting are solicited, in
compliance with the Utah Act, Parent Articles and Parent Bylaws, and all other
applicable legal requirements.  

39

--------------------------------------------------------------------------------



       (b)  The Board of Directors of Parent (the “Parent Board”) shall
unanimously recommend that Parent’s shareholders vote in favor of and adopt and
approve this Agreement and the transactions contemplated hereby at the
Shareholder Meeting, and neither the Parent Board nor any committee thereof
shall withdraw, amend or modify, or propose or resolve to withdraw, amend or
modify in a manner adverse to Morlex or Purchaser, the unanimous recommendation
of the Parent Board that Parent’s shareholders vote in favor of and adopt and
approve this Agreement and the transactions contemplated hereby.

       (c)  Parent shall use its best efforts to, as soon as practicable after
the execution of this Agreement and prior to the filing of the Proxy Statement
(as defined below), to obtain an executed Voting Agreement from as many
shareholders of the Parent as possible.

Section 7.16.  Proxy Statement, Filing Cooperation.

       (a)  As promptly as practicable after the execution of this Agreement,
but not later than December 31, 2008, Parent and Morlex shall prepare and file
with the SEC, under the Exchange Act and the Securities Act, a proxy
statement/prospectus and form of proxy (such proxy statement/prospectus together
with any amendments or supplements thereto, the “Proxy Statement”) relating to
the Shareholder Meeting and the vote of the shareholders of Parent with respect
to this Agreement and the transactions contemplated hereby.  Parent will cause
the Proxy Statement to comply as to form in all material respects with the
applicable provisions of the Exchange Act and the rules and regulations
promulgated thereunder.  Each of the Parties shall furnish all information about
itself and its business and operations and all necessary financial information
to the other as the other may reasonably request in connection with the
preparation of the Proxy Statement.  Each of the Parties agrees to correct
promptly any information provided by it for use in the Proxy Statement and to
the extent that such information shall have become false or misleading in any
material respect, and Parent further agrees to take all steps necessary to amend
or supplement the Proxy Statement, and further agrees to take all steps
necessary to cause the Proxy Statement, as so amended or supplemented, to be
filed with the SEC and to be disseminated to Parent’s shareholders as and to the
extent required by applicable federal and state securities laws.  Each of the
Parties agrees that the information provided by it for inclusion in the Proxy
Statement and each amendment or supplement thereto, at the time of mailing
thereof and at the time of the Shareholder Meeting, will not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  Each of the Parties
will advise the other, and deliver copies (if any) to the other, promptly after
either receives notice thereof, of any request by the SEC for amendment of the
Proxy Statement or comments thereon and responses thereto or requests by the SEC
for additional information, or any other communication from the SEC.

40

--------------------------------------------------------------------------------



       (b)  The Proxy Statement shall include the unanimous recommendation of
the Parent Board in favor of the adoption and approval of this Agreement and the
approval of the transactions contemplated hereby;

       (c)  Parent shall use its reasonable best efforts to promptly mail the
Proxy Statement to its shareholders; and

       (d)  Parent shall cooperate with Morlex and its advisors in connection
with any filings to be made by Morlex, including, without limitation, filings
under the Securities Act and the Exchange Act or pursuant to state securities
laws, and shall furnish all information required in connection therewith.  Such
cooperation shall include, but not be limited to, obtaining any consent to
inclusion of Parent’s or any Seller’s financial statements and the reports of
Parent’s and any Seller’s independent public accountants with respect thereto in
any filing made pursuant to any federal or state securities laws (and any public
disclosure related thereto).

Section 7.17.  Audited Financial Statements; Financial Data.

       (a)  Audited Financial Statements.  As soon as practicable after the
execution of this Agreement and prior to the Closing Date, Parent and Sellers
shall provide to Morlex and Purchaser true, correct and complete copies of the
Audited Financial Statements satisfactory to Morlex and Purchaser in their sole
and absolute discretion.  

       (b)  Financial Data.  During the period after execution of this Agreement
and the Closing Date, as soon as practicable, Parent shall furnish to Parent
(i) monthly profit and loss statements, (ii) a listing of accounts receivable,
including aging, as of the end of each month, (iii) a listing of accounts
payable, including aging, as of the end of each month, and (iv) such additional
financial data as Morlex or Purchaser may reasonably request.

Section 7.18.  Exhibits.

As promptly as reasonably practicable after the execution of this Agreement, the
Parties shall negotiate and finalize all exhibits hereto.

41

--------------------------------------------------------------------------------



ARTICLE VIII  
TAX AND EMPLOYEE MATTERS

Section 8.1.  Tax Cooperation.

The Purchaser, Sellers and Parent shall reasonably cooperate with each other in
connection with the preparation or audit of any Tax Return(s) and any Tax claim
or litigation in respect of the Business, Assets and the Assumed Liabilities,
which cooperation shall include, but not be limited to, making reasonably
available documents and employees, if any, capable of providing information or
testimony.

Section 8.2.  Transfer Taxes.

All excise, sales, use, value added, registration stamp, recording, documentary,
conveyancing, franchise, property, transfer, gains and similar Taxes, levies,
charges and fees (collectively, “Transfer Taxes”) incurred in connection with
the transactions contemplated by this Agreement shall be borne by the Sellers
and Parent.  The Purchaser, Sellers and Parent shall cooperate in providing each
other with any appropriate resale exemption certifications and other similar
documentation.  The Party that is required by applicable law to make the
filings, reports, or returns with respect to any applicable Transfer Taxes shall
do so, and the other Party shall cooperate with respect thereto as necessary.

Section 8.3.  Employees.

       (a)  The Parent and the applicable Seller shall be solely responsible and
the Purchaser shall have no obligations whatsoever for any compensation or other
amounts payable to any employee (or former employee) of each Seller, including,
without limitation, bonus, salary, accrued vacations, fringe, pension or profit
sharing benefits, or severance pay payable to any employee (or former employee)
of the applicable Seller for any period relating to the service with the
applicable Seller at any time prior to the Closing Date and the Parent or
applicable Seller shall pay all such amounts to all entitled employees on or
prior to the Closing Date.

       (b)  The Parent and the applicable Seller shall remain solely responsible
for the satisfaction of all claims for medical, dental, life insurance, health
accident or disability benefits brought by or in respect of employees (or former
employees), agents or “leased” employees of each Seller which claims relate to
events occurring prior to the Closing Date.  The Parent and the applicable
Seller also shall remain solely responsible for all worker’s compensation claims
of any employees (or former employees), agents or “leased” employees of the
applicable Seller which relate to events occurring prior to the Closing
Date.  The Parent or applicable Seller shall pay, or cause to be paid, all such
amounts to the appropriate persons as and when due.

42

--------------------------------------------------------------------------------



ARTICLE IX  
CONDITIONS TO CLOSING

Section 9.1.  Conditions to Each Party’s Obligations.

The respective obligations of each Party to consummate the transactions
contemplated by this Agreement will be subject to the fulfillment or waiver,
where permissible, at or prior to the Closing Date, of each of the following
conditions:

       (a)  Shareholder Approval.  This Agreement and the transactions
contemplated hereby, including the Acquisition, shall have been approved and
adopted by the affirmative vote of the Parent’s shareholders to the extent
required by the Utah Act, the Parent Articles and Parent Bylaws.

       (b)  Legality.  No provision of any applicable Law or regulation shall
restrain, prevent, materially delay or restructure the transactions contemplated
by this Agreement.  

       (c)  No Injunctions; Orders or Restraints.  There will be no effective
Order issued by a Governmental Entity of competent jurisdiction to the effect
that the purchase and sale of the Assets may not be consummated as provided in
this Agreement, and no proceeding or lawsuit will have been commenced by any
Governmental Entity for the purpose of obtaining any such injunction, writ or
preliminary restraining order and no written notice will have been received from
any Governmental Entity indicating an intent to restrain, prevent, materially
delay or restructure the transactions contemplated by this Agreement.

Section 9.2.  Conditions to Obligations of the Purchaser.

The obligations of the Purchaser to consummate the transactions contemplated by
this Agreement will be subject to the fulfillment at or prior to the Closing of
each of the following additional conditions:

       (a)  Representations and Warranties.  The representations and warranties
of the Sellers and Parent set forth in Articles IV shall have been true and
correct in all material respects as of the date hereof and shall be true and
correct in all material respects as of the Closing Date as though made on and as
of the Closing Date, except that those representations and warranties that by
their terms are qualified by materiality or Material Adverse Effect shall be
true and correct in all respects, and except that the representations and
warranties specifically made as of a different date shall be true and correct as
of such date;

       (b)  Performance of Obligations of the Sellers and Parent.  The Sellers
and Parent shall have performed in all material respects all covenants and
agreements required to be performed by it under this Agreement on or prior to
the Closing Date;

       (c)  No Material Adverse Change.  Since the Unaudited Balance Sheet Date,
there shall not have occurred (nor shall the Sellers or Parent have become aware
of) any Material Adverse Effect in or affecting the Sellers, the Business, the
Assets or the Assumed Liabilities;

43

--------------------------------------------------------------------------------



       (d)  Parent Board Recommendation.  Neither the Parent Board nor any
committee thereof shall have withdrawn, amended or modified, or proposed or
resolved to withdraw, amend or modify in a manner adverse to Morlex or
Purchaser, the unanimous recommendation of the Parent Board that Parent’s
shareholders vote in favor of and adopt and approve this Agreement and the
transactions contemplated hereby.

       (e)  No Proceeding.  There shall be no Proceeding pending before any
Governmental Entity, or threatened to be filed or initiated, including, without
limitation by any shareholder of Parent, which, in the reasonable judgment of
any party, may result in the restraint or prohibition of the consummation of any
transaction contemplated hereby or the obtaining of a material amount of damages
from or other relief against Parent, any Seller or any of their members,
managers, employees, directors or officers in such capacity, in connection with
the consummation of any transaction contemplated hereby.

       (f)  Audited Financial Statements.  The Audited Financial Statements
shall not differ in any material respect from the Unaudited Financial Statements
and shall show assets and EBITDA as reflected on the Unaudited Financial
Statements.

       (g)  Satisfactory Due Diligence.  Morlex and Purchaser shall have
completed and be satisfied with, in their sole and absolute discretion, the
results of their due diligence investigation with respect to Parent, Sellers,
the Business, the Assets and the Assumed Liabilities.

       (h)  Consents.  The Sellers or Parent shall have obtained and delivered
to the Purchaser the written consents (or waivers with respect thereto) as
described on Schedule 9.2(h) (all such consents and waivers shall be in full
force and effect);

       (i)  Seller Certificates.  The Manager of each Seller and the President
of the Parent shall have executed and delivered to the Purchaser a certificate
as to compliance with the conditions set forth in Sections 9.2(a), (b) and (c);

       (j)  Indebtedness; Release of Liens.  Purchaser shall have received
evidence, in form and substance reasonably satisfactory to the Purchaser, that
all Liens affecting the Business and the Assets, other than Permitted Liens,
have been released;

       (k)  Ancillary Documents.  The Sellers and Parent, as applicable, shall
have delivered, or caused to be delivered, to the Purchaser the following:

           (i)  executed deeds, bills of sale, instruments of assignment,
certificates of title and other conveyance documents, dated the Closing Date,
transferring to the Purchaser all of each Seller’s right, title and interest in
and to the Assets, together with possession of the Assets, including a Bill of
Sale for each Seller (the “Bill of Sale”) substantially in the form of Exhibit E
attached hereto;

44

--------------------------------------------------------------------------------



          (ii)  documents evidencing the assignment of the Assumed Contracts and
the assignment of any Permits, including an Assignment and Assumption Agreement
for each Seller (the “Assignment and Assumption Agreement”) substantially in the
form of Exhibit F attached hereto;

         (iii)  an assignment agreement with respect to Intellectually Property
included in the Assets (the “Intellectual Property Assignment”), substantially
in the form of Exhibit G attached hereto;

          (iv)  the Voting Agreement;

           (v)  the Employment Agreements, on terms satisfactory to the
Purchaser and Morlex;

          (vi)  the Registration Rights Agreement, on terms satisfactory to
Morlex;

         (vii)  a copy of resolutions of the board of directors of the Parent
and the applicable governing body of each Seller authorizing the execution,
delivery and performance of this Agreement by the Parent and Sellers and a
certificate of the secretary or assistant secretary of the Parent and each
Seller, dated as of the Closing Date, certifying: (x) the organizational
documents of the Parent and each Seller, (y) that such resolutions were duly
adopted and are in full force and effect, and (z) and attaching incumbency and
specimen signatures of the officer(s) signing this Agreement;

        (viii)  a certificate of the Secretary of State (or other applicable
office) in which the Sellers are organized and qualified to do business, dated
as of a date not more than ten (10) Business Days prior to the Closing Date,
certifying as to the good standing and non-delinquent tax status of the Sellers;

          (ix)  copies of all filings and/or notices made by the Sellers and the
Parent with Governmental Entities in connection with the consummation of the
transactions contemplated by this Agreement and the Ancillary Documents;

           (x)  an opinion of legal counsel to the Parent and Sellers,
substantially in the form set forth in Exhibit H; and

          (xi)  all other documents required to be entered into by the Sellers
and Parent pursuant to this Agreement or reasonably requested by the Purchaser
to convey the Assets to the Purchaser or to otherwise consummate the
transactions contemplated by this Agreement.

Section 9.3.  Conditions to Obligations of the Sellers and Parent.

The obligations of the Sellers and the Parent to consummate the transactions
contemplated by this Agreement will be subject to the fulfillment at or prior to
the Closing of each of the following additional conditions:

45

--------------------------------------------------------------------------------



       (a)  Representations and Warranties.  The representations and warranties
of the Purchaser set forth in Article V shall have been true and correct in all
material respects as of the date hereof and shall be true and correct in all
material respects as of the Closing Date as though made on and as of the Closing
Date, except that those representations and warranties that by their terms are
qualified by materiality or Material Adverse Effect shall be true and correct in
all respects, and except that the representations and warranties specifically
made as of a different date shall be true and correct as of such date;

       (b)  Performance of Obligations by the Purchaser.  The Purchaser shall
have performed in all material respects all covenants and agreements required to
be performed by it under this Agreement on or prior to the Closing Date;

       (c)  Ancillary Documents.  The Purchaser shall have delivered, or caused
to be delivered, to the Parent the following:

           (i)  the Purchase Price including the Cash less the Deposit and
certificates representing the Shares;

          (ii)  executed deeds, bills of sale, instruments of assignment,
certificates of title and other conveyance documents, dated the Closing Date,
transferring to the Purchaser all of each Seller’s right, title and interest in
and to the Assets, together with possession of the Assets, including the Bill of
Sale;

         (iii)  documents evidencing the assignment of the Assumed Contracts and
the assignment of any Permits, including the Assignment and Assumption
Agreement;

          (iv)  the Intellectual Property Assignment Agreement;

           (v)  the Voting Agreement;

          (vi)  the Employment Agreements;

         (vii)  the Registration Rights Agreement;

        (viii)  a copy of the resolutions of the board of directors of Morlex
and the Purchaser authorizing the execution, delivery and performance of this
Agreement by Morlex and the Purchaser, respectively, and a certificate of the
secretary or assistant secretary or Morlex and the Purchaser, dated as of the
Closing Date, certifying: (x) the organizational documents of Morlex and the
Purchaser, (y) that such resolutions were duly adopted and are in full force and
effect, and (z) and attaching incumbency and specimen signatures of the
officer(s) signing this Agreement;

          (ix)  an opinion of Purchaser’s legal counsel, substantially in the
form set forth in Exhibit I;

           (x)  all other documents required to be entered into or delivered by
the Purchaser at or prior to the Closing pursuant to this Agreement or the
Ancillary Documents.

46

--------------------------------------------------------------------------------



ARTICLE X  
CLOSING

The consummation of the transactions contemplated by this Agreement is referred
to in this Agreement as the “Closing.”  The “Closing Date” will occur no later
than three (3) Business Days following the date upon which all conditions
precedent set forth in Article IX of this Agreement are satisfied or waived by
the party for whose benefit such conditions exist, or on such other date as the
Parties may agree.  The Closing will take place at the offices of Butzel Long,
380 Madison Avenue, New York, NY 10017, or at such other place as the Parties
may agree.

ARTICLE XI  
TERMINATION

Section 11.1.  Termination.

This Agreement may be terminated at any time at or prior to the Closing (the
“Termination Date”):

       (a)  in writing by mutual consent of the Parties;

       (b)  by written notice from the Parent to the Purchaser, if the Purchaser
(i) fails timely to perform in any material respect any of its covenants or
agreements contained in this Agreement required to be performed by it on or
prior to the Closing Date or (ii) materially breaches any of its representations
and warranties contained in this Agreement, in each case which failure or breach
is not cured within fifteen (15) days after the Parent has notified the
Purchaser of its intent to terminate this Agreement pursuant to this
subparagraph (b), provided that, if such failure cannot be cured within such
fifteen (15) days, this Agreement shall not be terminated pursuant to this
subparagraph (b) so long as diligent efforts are made by Purchaser to cure such
failure;

       (c)  by written notice from the Purchaser to the Parent, if (i) any
Seller or the Parent fails timely to perform in any material respect any of
their covenants or agreements contained in this Agreement required to be
performed by it on or prior to the Closing Date, (ii) any Seller or the Parent
materially breaches any of their representations and warranties contained in
this Agreement, in each case which failure or breach is not cured within fifteen
(15) days after the Purchaser has notified the Parent of its intent to terminate
this Agreement pursuant to this subparagraph (c), provided that, if such failure
cannot be cured within such fifteen (15) days, this Agreement shall not be
terminated pursuant to this subparagraph (c) so long as diligent efforts are
made by Sellers and Purchaser to cure such failure, (iii) any Seller or Parent
breaches the covenants set forth in Section 7.4, (iv) the Shareholder Meeting
has not been held as of March 31, 2009, or (v) Parent’s shareholders
affirmatively vote against the approval and adoption of this Agreement and the
transactions contemplated hereby at the Shareholder Meeting;

       (d)  by either the Purchaser or the Parent in the event that any
condition to closing contained herein becomes incapable of being satisfied,
provided that a Party shall not be entitled to terminate this Agreement pursuant
to this clause (d) in the event the failure of such condition to be satisfied is
due to breach or default of such Party or any of its Affiliates; or

47

--------------------------------------------------------------------------------



       (e)  by either the Purchaser or the Parent if there shall be any Law or
regulation that makes the consummation of the transactions contemplated hereby
illegal or otherwise prohibited or if consummation of the transactions
contemplated hereby would violate any nonappealable final order, decree or
judgment of any court or governmental body having competent jurisdiction.

Section 11.2.  Effect of Termination.

       (a)  If this Agreement is terminated as permitted by Section 11.1, except
as set forth in Section 11.2(b) or 11.2(c) below: (i) such termination shall be
without liability of either Party (or any member, manager, shareholder,
director, officer, employee, agent, consultant or representative of such Party)
to the other Party to this Agreement; provided that if such termination shall
result from the (x) failure of either party to fulfill a condition to the
performance of the obligations of the other Party, (y) failure to perform a
covenant of this Agreement or (z) breach by either Party hereto of any
representation or warranty or agreement contained herein, such Party shall be
fully liable for any and all damages incurred or suffered by the other party as
a result of such failure or breach; (ii) the Parent shall reimburse the
Purchaser or Morlex, as designated by Morlex, the amount of the Deposit which
shall be payable within two (2) days of termination by wire transfer of
immediately available U.S. funds to such bank account as designated by the
Morlex; and (iii) the entire principal balance of the Note and all interest
accrued thereon (collectively, the “Note Amount”) shall become immediately due
and payable, and the Parent shall pay to Purchaser or Morlex or an Affiliate
thereof, as directed by Morlex, the Note Amount within two (2) days of
termination by wire transfer of immediately available U.S. funds to such bank
account as designated by Morlex.  The provisions of Sections 7.7 (Public
Announcements), this Section 11.2 (Effect of Termination), 13.1 (Notices), 13.6
(Controlling Law; Amendment), 13.7 (Consent to Jurisdiction, Etc.), 13.8 (Waiver
of Jury Trial) and 13.15 (Transaction Costs) shall survive any termination
hereof pursuant to Section 11.1.

       (b)  Notwithstanding anything to the contrary contained in Section
11.3(a), if this Agreement is terminated by the Parent solely pursuant to
Section 11.1(b), Parent shall be entitled to a termination fee in the aggregate
amount of $250,000 (collectively, the “Parent Termination Fee”) which shall be
Parent’s liquidated damages and sole and exclusive right and remedy related to
the termination of this Agreement pursuant to Section 11.1(b); provided,
however, that Parent shall reimburse Purchaser or Morlex, as directed by Morlex,
in the amount equal to the difference between (i) the Deposit, plus the amount
of any loans or payments other than the Deposit made or paid by or on behalf of
the Purchaser to Parent or any Seller prior to the Closing, and (ii) the Parent
Termination Fee, which such reimbursement shall be payable within two (2) days
of termination by wire transfer of immediately available U.S. funds to such bank
account as designated by Morlex.  The Parties hereby agree that Parent’s and
Sellers’ damages in the event of termination of this Agreement pursuant to
Section 11.1(b) are difficult to ascertain, and that the Parent Termination Fee
is a fair and adequate compensation for such damages.

48

--------------------------------------------------------------------------------



       (c)  Notwithstanding anything to the contrary contained in Section
11.3(a), if this Agreement is terminated by the Purchaser pursuant to (i)
Section 11.1(c)(iii), (iv) or (v), or (ii) Section 11.1(d) with respect to the
conditions to closing contained in Section 9.1(a), 9.2(d), 9.2(e), 9.2(f) or
9.2(g): (x) the Parent shall pay to Purchaser or Morlex or an Affiliate thereof,
as directed by Morlex, a termination fee as follows (A) the payment of cash in
the amount of the Deposit which shall be payable within two (2) days of
termination by wire transfer of immediately available U.S. funds to such bank
account as designated by Morlex, and (B) the issuance to Purchaser or Morlex or
an Affiliate thereof, as directed by Morlex, of such number of shares of Parent
Common Stock equal to 25% of the number of issued and outstanding shares of
Parent Common Stock as of the date of termination, on a fully-diluted basis (the
“Termination Shares”), which shall be issued within two (2) days of termination
(collectively, the “Purchaser Termination Fee”); (y) the Note Amount shall
become immediately due and payable, and the Parent shall pay to Purchaser or
Morlex or an Affiliate thereof, as directed by Morlex, the Note Amount within
two (2) days of termination by wire transfer of immediately available U.S. funds
to such bank account as designated by Morlex; and (z) the Purchaser Termination
Fee shall be the Purchaser’s liquidated damages and sole and exclusive right and
remedy related to the termination of this Agreement pursuant to Section
11.1(c)(iii) or (iv) or 11.1(d).  The Parties hereby agree that Purchaser’s
damages in the event of such termination of this Agreement are difficult to
ascertain, and that the Purchaser Termination Fee is a fair and adequate
compensation for such damages.

       (d)  Pursuant to a registration rights agreement to be entered into by
the Parent and the holder of such Termination Shares as soon as practicable
following the issuance of the Termination Shares pursuant to Section
11.2(c)(x)(B) above, which shall be on terms satisfactory to Morlex, the Company
shall, promptly and as soon as practicable after the issuance thereof, register
the Termination Shares for resale by the holder of such Termination Shares
pursuant to a registration statement filed by the Company with the Commission.

ARTICLE XII  
INDEMNIFICATION

Section 12.1.  Indemnification Obligations of the Sellers and the Parent.

The Sellers and the Parent hereby jointly and severally indemnify, defend and
hold harmless Morlex, the Purchaser and its Affiliates, each of their respective
officers, directors, employees, shareholders, agents and representatives and
each of the heirs, executors, successors and assigns of any of the foregoing
(collectively, the “Purchaser Indemnified Parties”) from, against and in respect
of any and all claims, Liabilities, losses (whether or not involving a third
party claim), costs, expenses, penalties, fines and judgments (at equity or at
law) and damages whenever arising or incurred (including, without limitation,
amounts paid in settlement, costs of investigation and reasonable attorneys’
fees and expenses) arising out of, relating to or in connection with:

       (a)  any Liability of the Sellers or the Parent of any nature whatsoever,
except the Assumed Liabilities;

49

--------------------------------------------------------------------------------



       (b)  events or circumstances occurring or existing with respect to the
ownership, operation and maintenance of the Business, Assets and the Assumed
Liabilities on or prior to the Closing Date, except the Assumed Liabilities;

       (c)  the untruth, breach or inaccuracy of any representation or warranty
made by a Seller or Parent in this Agreement or in the Ancillary Documents;

       (d)  any breach of any covenant, agreement or undertaking made by a
Seller or Parent in this Agreement or in the Ancillary Documents;

       (e)  any fees, expenses or other payments incurred or owed by the Parent
or any Seller to any brokers, financial advisors or comparable other Persons
retained or employed by the Parent or the Sellers in connection with the
transactions contemplated by this Agreement and the Ancillary Documents;

       (f)  non-compliance by the Parties with any applicable bulk sales
legislation;

       (g)  any fraud, willful misconduct or bad faith of the Parent or any
Seller in connection with this Agreement or the Ancillary Documents;

       (h)  any Proceedings by the FTC, or by a third party in connection with
the activities subject to such FTC Proceedings, related to the Parent, any
Seller or the Business; and

       (i)  any Liability of the Sellers or the Parent with respect to the
restatement of financials contained in Parent’s annual reports on Form 10-K for
the fiscal years ended December 31, 2006 and 2007, as amended.

The claims, Liabilities, losses (including, without limitation, diminution in
value of Assets or equity interests), costs, expenses (including reasonable
attorneys’ and accountants’ and other professionals’ fees and litigation
expenses), penalties, fines, damages, shortages, assessments, Tax deficiencies
and Taxes (including interest and penalties thereon) incurred in connection with
the receipt of indemnification payments (including interest or penalties
thereon) arising from or in connection with any such matter that is the subject
of indemnification under this Article XII, whether or not foreseeable, of the
Purchaser Indemnified Parties described in this Section 12.1 as to which the
Purchaser Indemnified Parties are entitled to indemnification are hereinafter
collectively referred to as the “Purchaser Losses.”

Section 12.2.  Indemnification Obligations of the Purchaser.

The Purchaser will indemnify and hold harmless the Sellers and Parent and their
members, managers, officers, directors, employees, agents and representatives
and each of the heirs, executors, successors and assigns of any of the foregoing
(collectively, the “Seller Indemnified Parties”) from, against and in respect of
any and all claims, Liabilities, losses, costs, expenses, penalties, fines and
judgments (at equity or at law, including statutory and common) and damages
whenever arising or incurred (including, without limitation, amounts paid in
settlement, costs of investigation and reasonable attorneys’ fees and expenses)
arising out of or relating to:

50

--------------------------------------------------------------------------------



       (a)  the Assumed Liabilities;

       (b)  any untruth, breach or inaccuracy of any representation or warranty
made by the Purchaser in this Agreement or in any of the Ancillary Documents;

       (c)  any breach of any covenant, agreement or undertaking made by the
Purchaser in this Agreement or in any of the Ancillary Documents;

       (d)  any fees, expenses or other payments incurred or owed by the
Purchaser to any brokers, financial advisors or comparable other Persons
retained or employed by Morlex or the Purchaser in connection with the
transactions contemplated by this Agreement and the Ancillary Documents; or

       (e)  any fraud, willful misconduct or bad faith of the Purchaser in
connection with this Agreement or the Ancillary Documents.

The claims, Liabilities, losses, costs, expenses (including reasonable
attorneys’ and accountants’ and other professionals’ fees and litigation
expenses), penalties, fines, damages, shortages, assessments, Tax deficiencies
and Taxes (including interest and penalties thereon) incurred in connection with
the receipt of indemnification payments (including interest or penalties
thereon) arising from or in connection with any such matter that is the subject
of indemnification under this Article XII, whether or not foreseeable, of the
Seller Indemnified Parties described in this Section 12.2 as to which the Seller
Indemnified Parties are entitled to indemnification are hereinafter collectively
referred to as the “Seller Losses.”

Section 12.3.  Indemnification Procedure.

       (a)  Promptly after receipt by a Purchaser Indemnified Party or a Seller
Indemnified Party (hereinafter collectively referred to as an “Indemnified
Party”) of notice by a third party (including any Governmental Entity) of any
complaint or the commencement of any audit, investigation, action or proceeding
with respect to which such Indemnified Party may be entitled to receive payment
from the other Party for any Purchaser Losses or Seller Losses, as the case may
be, such Indemnified Party will notify the Purchaser, the Parent or the Sellers,
as the case may be (the “Indemnifying Party”), promptly following the
Indemnified Party’s receipt of such complaint or of notice of the commencement
of such audit, investigation, action or proceeding; provided, however, that the
failure to so notify the Indemnifying Party will relieve the Indemnifying Party
from liability under this Agreement with respect to such claim only if, and only
to the extent that, such failure to notify the Indemnifying Party results in the
forfeiture by the Indemnifying Party of rights and defenses otherwise available
to the Indemnifying Party with respect to such claim.  The Indemnifying Party
will have the right, upon written notice delivered to the Indemnified Party
within ten (10) days thereafter assuming full responsibility for any Purchaser
Losses or Seller Losses, as the case may be, resulting from such audit,
investigation, action or proceeding, to assume the defense of such audit,
investigation, action or proceeding, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of the fees and
disbursements of such counsel.  If, however, the Indemnifying Party declines or
fails to assume the defense of the audit, investigation, action or proceeding on
the terms provided above or to employ counsel reasonably satisfactory to the
Indemnified Party, in either case within such ten (10) day period, then such
Indemnified Party may employ counsel to represent or defend it in any such
audit, investigation, action or proceeding and the Indemnifying Party will pay
the reasonable fees and disbursements of such counsel as incurred; provided,
however, that the Indemnifying Party will not be required to pay the fees and
disbursements of more than one (1) counsel for all Indemnified Parties in any
jurisdiction in any single audit, investigation, action or proceeding.  In any
audit, investigation, action or proceeding with respect to which indemnification
is being sought hereunder, the Indemnified Party or the Indemnifying Party,
whichever is not assuming the defense of such action, will have the right to
participate in such matter and to retain its own counsel at such Party’s own
expense.  The Indemnifying Party or the Indemnified Party, as the case may be,
will at all times use reasonable efforts to keep the Indemnifying Party or the
Indemnified Party, as the case may be, reasonably apprised of the status of the
defense of any matter the defense of which they are maintaining and to cooperate
in good faith with each other with respect to the defense of any such matter.

51

--------------------------------------------------------------------------------



       (b)  No Indemnified Party may settle or compromise any claim or consent
to the entry of any judgment with respect to which indemnification is being
sought hereunder without the prior written consent of the Indemnifying Party,
unless (i) the Indemnifying Party fails to assume and maintain the defense of
such claim pursuant to Section 12.3(a) or (ii) such settlement, compromise or
consent includes an unconditional release of the Indemnifying Party from all
liability arising out of such claim.  An Indemnifying Party may not, without the
prior written consent of the Indemnified Party, settle or compromise any claim
or consent to the entry of any judgment with respect to which indemnification is
being sought hereunder unless (i) such settlement, compromise or consent
includes an unconditional release of the Indemnified Party from all liability
arising out of such claim, (ii) does not contain any admission or statement
suggesting any wrongdoing or liability on behalf of the Indemnified Party and
(iii) does not contain any equitable order, judgment or term which in any manner
affects, restrains or interferes with the business of the Indemnified Party or
any of the Indemnified Party’s Affiliates.

       (c)  In the event any Indemnified Party should have a claim for indemnity
against any Indemnifying Party that does not involve a third party claim, the
Indemnified Party shall deliver notice of such claim with reasonable promptness
to the Indemnifying Party.  Such notice shall specify the basis for such
claim.  The failure by any Indemnified party so to notify the Indemnifying Party
shall not relieve the Indemnifying Party from any liability that it may have to
such Indemnified Party with respect to any claim made pursuant to this Section
12.3(c), it being understood that notices for claims in respect of a breach of a
representation or warranty must be delivered prior to the expiration of the
survival period for such representation or warranty under Section 12.4.  If the
Indemnifying Party does not notify the Indemnified Party within thirty (30)
calendar days following its receipt of such notice that the Indemnifying Party
disputes its liability to the Indemnified Party under this Article XII, or the
amount thereof, the claim specified by the Indemnified Party in such notice
shall be conclusively deemed a liability of the Indemnifying Party under this
Article XII, and the Indemnifying Party shall pay the amount of such liability
to the Indemnified Party on demand or, in the case of any notice in which the
amount of the claim (or any portion of the claim) is estimated, on such later
date when the amount of such claim (or such portion of such claim) becomes
finally determined.  If the Indemnifying Party has timely disputed its liability
with respect to such claim as provided above, as promptly as possible, such
Indemnifying Party and the Indemnified Party will establish the merits and
amount of such claim (by mutual agreement, litigation, arbitration or otherwise)
and, within five (5) Business Days of the final determination of the merits and
amount of such claim, the Indemnifying Party will pay to the Indemnified Party
immediately available funds in an amount equal to such claim as determined
hereunder.

52

--------------------------------------------------------------------------------



Section 12.4.  Claims Period.

For purposes of this Agreement, a “Claims Period” shall be the period during
which a claim for indemnification may be asserted under this Agreement by an
Indemnified Party.  The Claims Periods under this Agreement shall begin on the
date hereof and terminate as follows:

       (a)  The covenants and agreements of the Purchaser, the Sellers and the
Parent, as applicable, shall survive in accordance with their terms and unless
otherwise specified therein, shall survive indefinitely.  All representations
and warranties of the Purchaser, the Sellers and the Parent, as applicable, and
all claims or Proceedings with respect thereto, shall survive for a period of
one (1) year after the Closing Date, except that the representation and
warranties of the Sellers and Parent set forth in Section 4.2 (Authorization;
Enforceability; Ownership), 4.14 (Environmental), 4.18 (Employee Matters) and
4.21 (Taxes) shall survive the Closing until the expiration of the applicable
statute of limitations.

       (b)  Notwithstanding the foregoing, if, prior to the close of business on
the last day of the applicable Claims Period, an Indemnifying Party shall have
been properly notified of a claim for indemnity hereunder and such claim shall
not have been finally resolved or disposed of at such date, such claim shall
continue to survive and shall remain a basis for indemnity hereunder until such
claim is finally resolved or disposed of in accordance with the terms
hereof.  The Sellers’ and the Parent’s indemnification obligations under this
Article XII include, without limitation, the obligation to pay and reimburse the
Purchaser for all Purchaser Losses, whether or not arising due to third party
claims.

Section 12.5.  Reliance

Each Party hereto shall be entitled to rely upon, and shall be deemed to have
relied upon, all representations, warranties and covenants of each other Party
set forth in this Agreement which have been or are made in favor of such Party,
and the rights of the Purchaser under this Article XII shall not be affected,
notwithstanding (a) the making of this Agreement, (b) any investigation or
examination conducted with respect to, or any Knowledge acquired (or capable of
being acquired) about the accuracy or inaccuracy of or compliance with, any
representation, warranty, covenant, agreement, undertaking or obligation made by
or on behalf of the Parties hereto or (c) the Closing hereunder.

53

--------------------------------------------------------------------------------



Section 12.6.  Payment of Claims; Right of Set-off.

The Purchaser shall have the right (but not the obligation) to reduce any amount
owed by the Purchaser to the Sellers or the Parent under this Agreement, any
Ancillary Documents or otherwise by (a) any amount owed by a Seller or the
Parent to the Purchaser under this Agreement, any Ancillary Documents or
otherwise, and (b) any Purchaser Losses incurred as a result of the
indemnification events set forth in Section 12.1.  In the event that the
Purchaser elects to exercise a right of set-off under this Section 12.6, the
Purchaser shall deliver a written notice to the applicable Seller or the Parent
specifying the amount thereof.

ARTICLE XIII  
MISCELLANEOUS PROVISIONS

Section 13.1.  Notices.

All notices, communications and deliveries under this Agreement will be made in
writing signed by or on behalf of the Party making the same, will specify the
Section under this Agreement pursuant to which it is given or being made, and
will be delivered personally or by facsimile or other electronic transmission or
sent by registered or certified mail (return receipt requested) or by next day
courier (with evidence of delivery and postage and other fees prepaid) as
follows:

  To the Purchaser: Morlex, Inc. 420 Lexington Avenue, Suite 450 New York, New
York 10170 Attn: Richard J. Berman Facsimile: 212.355.1297 Email:
richardjberman@gmail.com   with a copy (which shall not constitute notice) to:  
Butzel Long 380 Madison Avenue, 22nd Floor New York, NY 10017 Attn: Jane Greyf,
Esq. Facsimile: 212.818.0494 E-mail: greyf@butzel.com   To the Sellers or
Parent: c/o Commerce Planet, Inc. 30 S. La Patera Lane Goleta, CA 93117 Attn:
Anthony G. Roth Facsimile: 805.456.2991 E-mail: troth@commerceplanet.com

54

--------------------------------------------------------------------------------



  with a copy (which shall not constitute notice) to:   Hodgson Russ LLP 1540
Broadway, 24th Floor New York, NY 10036 Attn: Stephen A. Weiss, Esq. and Eric
Pinero, Esq. Facsimile: 212.751.0928

Email: sweiss@hodgsonruss.com and

epinero@hodgsonruss.com



or to such other representative or at such other address of a Party as such
Party may furnish to the other Parties in writing.  Any notice which is
delivered personally or by facsimile or other electronic transmission in the
manner provided herein shall be deemed to have been duly given to the Party to
whom it is directed upon actual receipt by such Party or its agent.  Any notice
which is addressed and mailed in the manner herein provided shall be
conclusively presumed to have been duly given to the Party to which it is
addressed at the close of business, local time of the recipient, on the fourth
Business Day after the day it is so placed in the mail (or on the first Business
Day after placed in the mail if sent by overnight courier) or, if earlier, the
time of actual receipt.

Section 13.2.  Schedules and Exhibits.

The Schedules and Exhibits to this Agreement are hereby incorporated into this
Agreement and are hereby made a part of this Agreement as if set out in full in
this Agreement.

Section 13.3.  Assignment; Successors in Interest.

No assignment or transfer by any Party of such Party’s rights and obligations
under this Agreement will be made except with the prior written consent of the
other Parties to this Agreement; provided, however, that the Purchaser may
assign any or all of its rights, obligations and interests hereunder without any
such written consent to any Affiliate of the Purchaser.  This Agreement will be
binding upon and will inure to the benefit of the Parties and their successors
and permitted assigns, and any reference to a Party will also be a reference to
a successor or permitted assign.

Section 13.4.  Number; Gender.

Whenever the context so requires, the singular number will include the plural
and the plural will include the singular, and the gender of any pronoun will
include the other genders.

Section 13.5.  Captions.

The titles, captions and table of contents contained in this Agreement are
inserted in this Agreement only as a matter of convenience and for reference and
in no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision of this Agreement.  Unless otherwise specified to the
contrary, all references to Articles and Sections are references to Articles and
Sections of this Agreement and all references to Schedules or Exhibits are
references to Schedules and Exhibits, respectively, to this Agreement.

55

--------------------------------------------------------------------------------



Section 13.6.  Controlling Law; Amendment.

This Agreement will be governed by and construed and enforced in accordance with
the internal laws of the State of New York applicable to contracts made within
such state.  This Agreement may not be amended, modified or supplemented except
by written agreement of the Parties.

Section 13.7.  Consent to Jurisdiction, Etc.

Except as otherwise expressly provided in this Agreement, the Parties hereto
agree that any suit, action or proceeding seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement or
the transactions contemplated hereby may be brought to the jurisdiction of the
courts of the State of New York or the federal courts located in the New York,
and each of the Parties hereby consents to the jurisdiction of such courts (and
of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum.  The Parties agree that, after a legal dispute is before a
court as specified in this Section 13.7, and during the pendency of such dispute
before such court, all actions, suits, or proceedings with respect to such
dispute or any other dispute, including without limitation, any counterclaim,
cross-claim or interpleader, shall be subject to the jurisdiction of such
court.  Process in any such suit, action or proceeding may be served on any
Party anywhere in the world, whether within or without the jurisdiction of any
such court.  Each Party hereto agrees that a final judgment in any action, suit
or proceeding described in this Section 13.7 after the expiration of any period
permitted for appeal and subject to any stay during appeal shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable laws.

Section 13.8.  WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 13.9.  Severability.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction will, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement, and any such prohibition or unenforceability in any jurisdiction
will not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by law, the Parties waive any provision
of law which renders any such provision prohibited or unenforceable in any
respect.

56

--------------------------------------------------------------------------------



Section 13.10.  Counterparts; Electronic Signatures.

This Agreement may be executed in two (2) or more counterparts, each of which
will be deemed an original, and it will not be necessary in making proof of this
Agreement or the terms of this Agreement to produce or account for more than one
(1) of such counterparts.  Facsimile, PDF or other electronic signatures to this
Agreement shall have the same effect as original signatures.

Section 13.11.  Enforcement of Certain Rights.

Nothing expressed or implied in this Agreement is intended, or will be
construed, to confer upon or give any Person other than the Parties, and their
successors or permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, or result in such Person being
deemed a third party beneficiary of this Agreement.

Section 13.12.  Waiver.

Any agreement on the part of a Party to any extension or waiver of any provision
of this Agreement will be valid only if set forth in an instrument in writing
signed on behalf of such Party.  A waiver by a Party of the performance of any
covenant, agreement, obligation, condition, representation or warranty will not
be construed as a waiver of any other covenant, agreement, obligation,
condition, representation or warranty. A waiver by a Party of a condition to
Closing will not be considered as a waiver of any rights to indemnification that
may be claimed by such Party with respect to the matters relating to such waived
condition.  A waiver by any Party of the performance of any act will not
constitute a waiver of the performance of any other act or an identical act
required to be performed at a later time.

Section 13.13.  Integration.

This Agreement and the documents executed pursuant to this Agreement supersede
all negotiations, agreements and understandings (both written and oral) among
the Parties with respect to the subject matter of this Agreement, including,
without limitation, the Letter of Intent dated July 29, 2008 from Morlex to the
Parent and countersigned by the Parent on July 31, 2008.  

Section 13.14.  Cooperation Following the Closing.

Following the Closing, each of the Parties shall deliver to the others such
further information and documents and shall execute and deliver to the others
such further instruments and agreements as the other Party shall reasonably
request to consummate or confirm the transactions provided for in this
Agreement, to accomplish the purpose of this Agreement or to assure to the other
Party the benefits of this Agreement.

Section 13.15.  Transaction Costs.

Except as provided above or as otherwise expressly provided herein, (a) the
Purchaser will pay its own fees, costs and expenses incurred in connection with
this Agreement and the transactions contemplated by this Agreement, including
the fees, costs and expenses of its financial advisors, accountants and counsel,
and (b) the Parent will pay the fees, costs and expenses of the Sellers and the
Parent incurred in connection with this Agreement and the transactions
contemplated by this Agreement, including the fees, costs and expenses of its
financial advisors, accountants and counsel, and the costs pf the audit of the
Business.

57

--------------------------------------------------------------------------------



Section 13.16.  Interpretation; Construction.

       (a)  The term “Agreement” means this agreement together with all
Schedules, Annexes and Exhibits hereto, as the same may from time to time be
amended, modified, supplemented or restated in accordance with the terms
hereof.  Unless the context otherwise requires, words importing the singular
shall include the plural, and vice versa.  The use in this Agreement of the term
“including” means “including, without limitation.” The words “herein,” “hereof,”
“hereunder,” “hereby,” “hereto,” “hereinafter” and other words of similar import
refer to this Agreement as a whole, including the Schedules, Annexes and
Exhibits, as the same may from time to time be amended, modified, supplemented
or restated, and not to any particular article, section, subsection, paragraph,
subparagraph or clause contained in this Agreement.  All references to articles,
sections, subsections, clauses, paragraphs, schedules and exhibits mean such
provisions of this Agreement and the Schedules, Annexes and Exhibits attached to
this Agreement, except where otherwise stated.  The use herein of the masculine,
feminine or neuter forms shall also denote the other forms, as in each case the
context may require.  The use in this Agreement of the terms “furnished,”
“provided,” “delivered,” “made available” and similar terms refers, with respect
to the provision of information and documents to the Purchaser, in addition to
the physical delivery of such information or documents to the Purchaser, to such
information and/or documents as are made available by the Parent, the Sellers,
or any of their respective employees, consultants, advisors or attorneys.

       (b)  The language used in this Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any Party.

       (c)  Each of the Sellers and the Parent hereby acknowledges and agrees
that (i) it has had the opportunity to consult with its own counsel with respect
to the subject matter of this Agreement, and has read and understands all of the
provisions of this Agreement (including the Schedules and Exhibits to this
Agreement), and (ii) any assistance provided by the Purchaser or the Purchaser’s
counsel with respect to the preparation of the Schedules and Exhibits to this
Agreement shall, unconditionally, not be construed as knowledge of any of the
matters set forth therein.   

(Remainder of Page Intentionally Left Blank)

58

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Asset Purchase Agreement to be
duly executed, as of the date first above written.




 

MORLEX

 

MORLEX, INC.

    By:

/s/ Richard J. Berman

Name: Richard J. Berman Title: Chief Executive Officer and President    

PURCHASER

 

SUPERFLY ADVERTISING, INC.

    By:

/s/ Richard J. Berman

Name: Richard J. Berman Title: Chief Executive Officer    

PARENT

 

COMMERCE PLANET, INC.

    By:

/s/ Anthony G. Roth

Name: Anthony G. Roth Title: President and Chief Executive Officer    

SELLERS

 

LEGACY MEDIA, LLC

    By:

/s/ Michael Hill

Name: Michael Hill Title: Manager    

CONSUMER LOYALTY GROUP, LLC

    By:

/s/ Michael Hill

Name: Michael Hill Title: Manager



[Signature Page to Asset Purchase Agreement]